Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 1 of 46 PageID 4222




    woc~~s, where the maJQr attack upon her occurred. She was found about BUD feet
    further into the parks near a fc~otpat~. Although she survived, the jogger had nt~ memory
    of any of the euents that occurred that evening. This attack was the basis for the most
    ser~c~us charges against the defendants.
     Police responded immediste~y ~o several 9~i ~! calls far help that resulted from the
     var~aus attacks. Twa of they defendants, R~ymor~d Santana and Kev1n Rlchar~dsoni
     were arrested an tf~e evening of Ap~l 79th in the v~icinity of C~n~r~l Perk shortly after the
     at#a~ks. ~lithou# k~eing contacted icy the police, Antror~ McCray volunt~r~ly appeared at
     the precinct fn the company off' his motf~er, and wa$ nod h+~ld. Bec,~use ~~ $#~temsn#s
     made by the defendants and others implicating th~rrm, Kharey Wise and Yusef ~a~aam!
     as well as McGray, were cctintacted ~y the police fie next d~yT and came to the precinct
     voluntarily.

     but of the approximately forty #eenagers wha entered Central Part that r~lght~ th rty-
     seven were jr~teruiewed. Ten were ar~esfied and intimately ccanvlcted o~ charges
     re~c~lt~ng ~'r~r~ ~h~i~ ~~~~~€tips. ~~;~e ~~ th~~e t~~ {thy d~#an~~~t~~ ~v~r~ ~h~rg~d v~~ ~~~
     assaul# and rape of the female ~vgger, the assault o~ Jo3~n L~oughljn, ~e as~~ult on
     David Lewis, and 8 rlat char~g+e. AEI but Wise were convicted of ass~uit, riot, robbery and
     rape. tNisa eras convicted a€assault, riot and sexual abuse.
     The other individuals who were arrested pled guilty to the assaults an Diaz, LaughEir~ or
     Lewis, but not to the assault of the female Jogger. The defier~dar~ts had im~l~c~t~d #hese
     other fr~dividual~ in the assau~#s on the victims other #han the female ]ogger.
     ~Illa#1as Reyes, then '~8 years of age, was also in the perk on the night a#Apra! 19, 1989.
     In 2002, he camp forward to reveal that he had raped the female Jagger and to clam
     ~h~~ ~~ did ~~ ~E~r~~.
     ~I~1[3iNC~S REGARDING P~;1LlCE ~t~Nq,,,~~JG~'
     General (~bserva~c~ns

    Based can our review of the material referred #o above and conversations with various
    ~nritnesses and in#eras#ed Cndlv~dua~s, including the New York ~c~ur~ty District Attorney
    and his staff, we conclude that these was n~ misconduct on the park o~ the New Yvrk
    City Police Department in tie arrests and lnterroga#ions a~f ~~ def~ndan~s. The police
    ~~cers follr~we~ carefully the special s~atutary rufes relaying to t~~ gUes~on~ng of
    individuals less than 'I~ years of ages in particular rues pertaining t~ the partic~patian a~
    parents or c~uard~ans in such interviews.
    The New York Distr~~t A~orn~y and his senior staff hav+~ sued to us tha# they have
    found na evidence of coercion in the questioning of fi~he defendants or others invalrred in
    fhe events of Apr~i ~9t ~ 9$9, artd they have no crit~ci~m of tie ~nterrogatic~n ar arrest
    techniques emptQyed by the palace.
    Justice Gate-9~n's t~pinivn

    An authoritative analysis o~ tl~e activities afi the poElce leading up to and including the
    #eking of statements ~ror~ the defendants, including the parent~t psrt~cipat~on In thy#


                                                                                                13




                                                                                        P-APP003232
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 2 of 46 PageID 4223




     pr~+cess, is set forth in Justice Galfigan's opini€~n exhibit A~, which followed a s~x~week
     pr+e-#real hesr~ng Into th+a adr~nissibiEity of d~~endants' sta#~ments and ether evidence.
     Ths hearing consis#ed of testimony ~rarn: ~uventy-nine prQsecut~on witnesses;
     defiendants Vlt~se, ~tichardson, Santana and Salaam; an additional defendant Staves
     ~apez; end parents, siblings, relatives and friends of the defendants who were preset#
     ar involved in their init~at encounters with the police yr at the time tha# oral, written end
     videotaped s#~atem~nts wire mach,
     At the hewing, each defendant challenged the vaildity of his ~ni~al arrest by p~llcer and
     they admissit~llity of the statements he made.2 In addl~on, defend~n#s McCray, UVise and
     Salaam challenged the seizure of phys~cai evidence from thatn. S~~e cif their c~a~ms
     included allagatians that they were stopped and arrested without reasonable suspic~or~
     or probable cause; that the Family Court Act and C~imin~l Pracedur~e Law provisions
     rrtanda#~ng parental notiflca~at~ and presence during questionjng w+~re nab foFlowed; that
     statemenfis were abta~ned by improper trickery and/~r decept~an; That false pt~om~ses
     were rt~tade that #.hey would be released ~f they coap~rated; tha# physlc~~ ficarce t+v~s used
     andlar threw#erred #o obtain statements; that #hey were deprived of €aod and sleep; $nd
     that a~rafgnm~nts were defayad unreasonably to deny due process and the attachment
     of right t4 cv~unse(.
    Justice Gal~~gen, an expe~€er~ced and highly regarded jurist, carefully anai}r~ed each
    claim raised by each d~►fendant end ~aund, vu~th one exce~tion~ that there was n~
    c~nsti~u#i~ne[ or ~t~tu~ory ~ic~Iatlon by any ~f the af~c~rs ar prosecu#~~s #n~o~~r~d end
    Thus, no basis to suppress any of the stateman#s or ~vlda~nce taken from the
    defendants. The only statement made by any of the defendants ghat was suppressed
    by the Coup# was made by Raymond Suntans shanty af#8r his arrest. A~cccfrding to fie
    court, white in the beg~nn~ng stages of the bvvk~ng pror~ass, a ~o~ice ~a~cer made a
    ~~~~rrl~ to t~€~ d~s~er~d~a~ t~ ~€~ ~~~c~ th~~ #h~~ ~hc~~~~~'t b~ ~c~~ ~~~t~~tg ~~~p~~, bud
    "Y'c~u should be au# uv~#h your girlfr~ends.~ Santsns~ then looked at Lopez, sm~ied and
    said, "f already got mines," and they both laughed. ~Exh~bit A, p. '~4~ The Ct~u~#
    suppressed this statement on the grounds #hat the officer's remarks wire fihe equ#vales#
    of int~rraga~ion and sha►uid have ~eert preceded by a waiver of Miranda rights. (Exhibit
    A, p, 95}
    The Court's findings as to each defendant are summarized belovu:

            ~.      PrQ~ab~e Cause For Initial Arras#s

                    a.       R~Vrnvnd Sant~ns and Kevin Richardson

    Raymond Santana was ~nit~ally stopped, along with Steven I~a~ez, by Police Qf~ice~s
    uric Reynolds and Robert Powers ~t approximateEy 10:30 PM foliow~ng the ~fjscavery o~
    the first two seriously irt~ured v~cticns of that night, and numerous radio reports a~ a large
    group of young mate African-Americans end Hlspan~cs cvmmifting violent acts in the
    pack. Santana and Lvpez were park of a large group of s~rni~arly described indiv~du~is

    z Tt~e Court tt~l~l vne hesr~ng to address the cl8ima of tie seven or~ginel defendants which included two
      1r~dividuals, Stsve~ Lopez a~td Mfc~ael Br~scae, who even#usily pied guilty tv charges got involving th+s
      attack upon the femaEa j+~gg~r.


                                                                                                                  ~4




                                                                                                       P-APP003233
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 3 of 46 PageID 4224




    t+uha were obserued by C~i~cers Re~rnolds and Pvw+et~ wal~t~ng northbound on ~h~ east
    side of Gent~si Psrk West near ~ ~2`~ Street shortly after the radio repr~rts of the second
    assault. When the group was approached by the vfffcers, ail but Santana and Lopez
    fled. According to J~sticg Galligan, Santana and Lopez were "wide-eyed and appeared
    in shock" when first stopped and denied being p~~t of the I~rrger group which Lopez
    falsely cla~rr~ed was about to "~ump~ them (Exhibit A, p. '~Q~. 8oth Santana $nd Lopez
    cla~tned tc~ have Just come fi~om their girlfriends' houses. {I'eaple's Brie~f~ ~/ol. 1, P,9~

    Kevin R(chardson was part of the group that fled. He ways apprehended by Officer
    Powers af#er a chase through the park. He was #ranspa~ted to tie p~~cinct together
    arith ana~ther individual fiom the group, Clarence Tharn~s. Tie Court stated:

           ~n mute to ~ Oar` Street and Central Park 1Nest Clarence Th~a~rtas bean tv cry.
           Without being ques~oned, he stated, `{ know who did the murder. I know who did
           the rr~urdar. I know where h$ lives and I'~1 ~etl you its name.' Richardson Bald he
           also knew whQ did it and would tell therm f~oa. Then Thomas said that it was
           ~4~ ~ ~~~~y aid ~~t ~~ I~ao~d ~t ~ p~r~~l~r ~dd~-~~~ €~~ 1'31'~t€~~+~~. ~~v~r~
           Richardson concurred saying,`Yeah. That's whc~ did i#.' Exhibit A, pp. 'i'~, ~2}.

    The Court carefully reviewed all a~ the infc~rrnation th$t had been reported as the news
    of the ~~r~nts of tfie# night began to unfa~d, including numera►us 91'~ calls and reports t~~
    witr~~s~~s ~~d ~ri~~~ms c~r~~~mtr~~ ~ I nge gr~~p o~ A~ri~a~•A~~riGan end Hi~p~r~ic
    youths ra~np~ging through the northern end of Cenral Park. ~'he ~outt found
    spec f~ca~ly #hat the initial detention of the defendants was ~e~aily justified. ~~xhibit A,
    pp. ?~-~G~ Justice Gallig~n held tiist, under the circumstances, the officers had
    reasan~k~te suspicion to stop and detain the defendants and, as to Santana and Lopez,
    ~~~~ "~~~~~~+ed, 6~d~~~ d~ bc~~~d ~a ~t~p ~~~ sr~d ~~#at~ t~~~ ~~r q;~~~~6~r~~~~
    {~xhit~it A, p, ?'~} Rlchardsor~'s flight served to escslat~ the suspicion abt~uf him as well
    ~s the suspicion about Santana and Lopez.

    Prabab~e cause for their subsequent an~s~s was supported by the fac#s o~+ginally known
    by the o#~cers~ ar~d in addition ~'1 } as to Richardsa~t, his unprompted ~ta~emen~ fallowing
    Thomas' statement and wh[~e en rt~ut~ ~o the precinct, that he tov knew who committed
    "thy murderer and would provide his Aden#icy Exhibit A, p. 78~ ~Peopfe's Brief, Vol.1 P.
    1'~ }and ~2} as to Santana and Lopez, additional stat~men#s by Richardson and others
    that Samna and Lopez were with them in the dark. {~xhCb~t A! p. 79~ In summarizing
    i~ findings concerning the Init~a~ inv~st~gation of this incident the Court said:

           [I~t is clear the police action, a~ every step of the ~sc~l~t~ng encounter, was
           praper~y related in scope tc~ the surrounding circumstances {cftatfon am~tted~.
           Neither the in~tlal ~eten~~a~n of Santana, Lr~pez yr Rtchardson~ nor heir
           subsequent arrests were, ~n any respect, precipitous or unreasonable. No feint,
           therefore, can flow fiom It. {Exhibit A, p.79}




                                                                                        P-APP003234
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 4 of 46 PageID 4225




                  b.     Khare~r,W~se and Yus~f S~laatr~

    The first contact be~rnreen Wise, Salasm and the police ~ificers conducting th#s
    ~nvestt~at~an occurred around 10:3 PM on the evening cif April ~0~`, the day after fhe
    investigation c~ the events b~ga~, when several officers were sent to the home of Yusef
    Ssl~at~n to ask h!m #o come to the stat~~nhouse tt~ answer s~rne quest~c~ns. 1NIse gnd
    Salaam were sought for quest~oning because a number of the others wha had beer
    de#a~ned had impl€cat~d Sa~asrn and a youth named "Khare~►" (Exhibit A, ~, ~~ }. 1Nise,
    Salaam, and another individual were met by several d~tectives in the hallway of UtiJise'~
    apartment building. Atl three voluntar~[y agreed to accompany the officers fo the 2~
    Precinct. They were not handcuffed because there ~nras nc~ ~nten~lon t~ arrest them, dust
    to question them.

    1lUise and Salaam ~aoth asked the court to suppraass sfaternen#s and physical evidence
    obtained tom t~~m on the grounds that the encounter I~ the hallwray wr~s e~fiective~y an
    arrest without probable cause. The Court rejected these arguments and refused to
    ~t~pp~~~~ ~~ty ~~ld~~    h~~d3~g #►~~# #~~ ~~~~r~d~rt#~ ~g~~~d ~ra~lc~n~s~i~ t~ go t~ the
    precinct:

           [The officers] approached de€endants V11ise and Salaam in a nc~n-threatening
           manner, and made brief lr~qulri~es of there as tc~ their name and age. Salaam
           ~d~nl~ted that th~~ knew the p~ll~ w~rg ups irs ~rh~n #fey resumed ~o his floor.
           ...The record supports the conclusion t~~# defendants' agreements to go ~o the
           precinct were v~1un#ary and unconstrained. ~Gitations omitted) T~aerefote,
           probable cause was eat required as a ~redi+ca#~ ~'or their presence, and their
           statements and physical evidence will eat be suppr+~ssed on that ground.
           ~~xh6b~# ~, PP• ~C~€~~ ~
                 c.     Antr4r~ McCrav

    Antron (U1cCray's first enc~►unter with the lnvestigat~on c~Gcurred when he appeared at
    the Central Park Precinct with his mover at around mldrtigh~ on Apr~~! 'i9.~ He was not
    previously contacted by police. When asked If hs had beep with the others earlier in #ire
    even~n~ he admitted #hat he was, but he denied beating anyone. He was nc~t arrested
    at that #ime and went hor~ne. By the next ma~rrt~ing, he had been implicated fn the attacks
    by other detainees. He was v~slted by detectives at hip house and w►as ~siced to e~me
    back, to answer more ques~ons. Both f~l~cCr~y and his father agreed ~o da so. Indeed,
    they even agreed, before Ieav~ng with ~e afflc~srs, t~ have I►dtcCr~y change back into the
    ~Ic~th~~ ~~ w~~ ~r~arlr~g ~h~ r~~g~t b~~~r~, ~rhi~h ~h~t~ ~x~mined wire fiou~d ~~ bey caked
    with mud and dirt.

    The Court rejected McCray's argumen#s ti~a# he, too, was unl~wfulty arrested ~~d did
    not ga► the precinct ~oEuntar~iy:

          De~er~dant argues ghat a number a~ factors establishes his custadi~! status: that
          Antron was not a ~rtere witness; ra'~er the police beli~~ed they hid probable
          cause t~ arrest him; the manner In which he was "picked up" a# his apartment


                                                                                              ~~




                                                                                      P-APP003235
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 5 of 46 PageID 4226




            including the ~a~lure of the police to first telephone $nd the number of ponce; that
            the ques~ian~n~ took place at the police precinct instead ~f at his hams; and
            C~etective Rossriv's s#atemer~t to Nlr. IVIcCrsy that a parent "would have" to
            accompany Antran to the precinct aecause h~ was a juvenile.
            ~ ~indT hawever~, that the presence of these fiactars eithet~ ~ndividusliy or in their
            totai~ty, did not render Ar~tran's s#atus custadi~E ... {Exhibit A, pp. ~E04-~05} ... and
            that the defendant, in fhe presenca of his parents, voluntat~ly agreed to
            accompany the ~olfce tc~ the pcecln~f for tk~e express purpose of questioning and
            that tt~e c~rcumstanc~s of ~h~s questioning were not custodial in nature (citations
            ami~ked}. {Exhibl~ A, p.~ 0~i)

            2.      Admiss~bi~it~f ~tatsrt~ents

                    a.     Kevin Richardson

     As d[scussed above, Kevin Rlc~ardson made art ~ncr~nntn~ting s~ata~~rtt t~ p~~~~~ ►~~th~~
     they firs# few minutes of his apprehension when he indicated that An#ron NicCray
     comm~€#ed the "murder."

     Richardsvn's ~~ter incr~mina~ng writ#en, oral and videotaped statements were made in
     the presence ~f his m~#her in~ti~~ly, end I~~ea~ ire the presence a~ his adult sister after hip
     ~rtother deft tie pracin~#. Richardson's father ~flined the interviews in t(me to review and
     sign the first written statement prep~r~d by his son end rematn~d with his scan during the
     videotaped interview.

     ~Ith~~~h Rl~h~r~~~t~a ~rri~~t +~ ~r~= ~t~~ ~~Id fir ~ nu~~+~r ~f ~c~u ~~+~~t~ng the ~~~~! ~f
     parent, he was not ir~ten-ogated du~ir~g that time. Comments have been made to the
     press implying that defendants were "galled" during the hours they were head awaiting
     formal ~nterro$~#~on. There is nt~ evidence to support this argument in fact, as Judge
     Galligan noted, the defendants span# #1~e waiting period together, laughing and Joklr~g.
     At no time was Richardson questioned by ar~y~ne ou#side of the presence of his mother
     car his older sister. Sim(lar~y, no de#endant, who the polio were aware eras under tyre
     age of sheen, was.. interrogated without a parent ar guardian b~ing presen#.

     in claiming that his statemen#s should be s~pprs~ssed, Richardson made the fallowing
     arguments, all of which were rejected by the Gount:

                 ~ `~~e s~gn~ic~~~e of the Brenda ~ght~ way ~~~ ~d+egc~at~fy exp0~~~~d ~~ ~i~
                   rrrother and sister and his ma~ther's fral! and ngrvc~us condition rendered
                   her incapable of issuing a va~fd waver.
                 • Thy police deceived and misled his mvth~r into helieving #hat his detention
                   was #a be #ernpc~rary and her waiver of ~i~ rights was oata~ned by a faEse
                   promjse that Kevin would be released to her after his statement,
                 • Statements made at the ct~me scam shouEd be suppr+assed because
                   Richardson"s fa#her's consent for him t~ ga a~vne w~#h the de~ec#fives to #fie
                   scene was obtained by a disingenuous rapresen#atian that no further

                                                                                                  1~




                                                                                           P-APP003236
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 6 of 46 PageID 4227




                        questions would be asked of Richardson.

     After noting case lauv that "spec~a! care must be taken to insure the rights of miners who
     are exposed to tie ~rimina~ ~us~c~ system," t~~ ~aurt sated:

            Cry this case, on~a aspect of tie special care Shawn fo ju~en~les is reflected ~n the
            proper not~~ca~ion a€ Richardsc~n's mo#her by the police as required by s#acute.
            Mrs. Cuffee's ~Richa~rds~n's rno#her} ab~llty #o res~and to the circumstances is
            demonstrated ~y her prompt arrival a~ the precinct shortly after being no~fled of
            her son's situa#~~n. Indeed, she was the first parent to respar~d. Moreover, that
            she was nvt passive ~n the presence c~# the police ~s evidenced in her #akfng the
            I ~t~'i~i~
                  '   E~ii~~   ~a~.   .~
                                       i~~   ~l   i'~Iv~~~~~o~~i.~   ~i~ii~~ir~i~~   p~iie~~~~~   ~i i~~~   ~}~   a~~r~~

            defendants. Gleariy, ~o whatever extant the events a~ ~e evening took a physical
            and emc~t~onal tall on herT that toll was itself in part the product of Mrs. Cuffe~'s
            compre~ensian of the ~r~v[ty of the charges against her son. (Exhibit A, pp. 82M
            83~
    As to R~cha~-dson's s~s~er's part~c~pat~on in place of der mother the Court found ghat
    "contrary ~a the defendant's contenilon, his sister Ange~~a Cuffee was capable of
     ps~c~pat3ng ~n a meaningful way." Moreover, f~llow~ng their tes~tmony at the hearing
    the Justice noted ghat he was sa#isf~ed that iV1rs. Cu~fee and her dau~hte~ "possessed
    t~~ ~r~t~ll~gee~ce to u~td~r~t~r~d l~ev~~t'~ ~dgh~s €end the ~b~E~ty Ica pass them had ~hsy
    chosen to." {Exh~blt A, p~.83~

     As to Rlchardsan himself the Court found that fie, tv~~ "understood his Miranda rigs#s
     and possessed the emotio~a~ and ~rtteilectual capaci~ tv w~~ve them." According to the
     ~sa~~:

            Mis manner and poise reflected this. So ta►~ did his appreciation o~f the
            significance of the scratch on his face. Further, his reluctance to incriminate
            himself in the snvs~ serious of crimes demanstrat~t~ both an understanding of his
            right n+at to do so and ~ realistic sensit~ulty towards lar~u and ~#s consequences.
             Exhibit A, p. 83}

     tan ~~e issue of de~e~tion, the ~aurt c~nciuded that no misrepresen~ttions wire made
     to Richardson, his parents yr his sister. Exhibit A, x.85}

     C}n the waiver by Richardsor~'s fa#her ~f his tight to accompany the detectives and h~~
     ~c~r~ #c~ the c~im~ ~~~n~ they ~~s~~# f~ur~d:

            'the c1ea~ thrust of Assistant district Attorney Fsirstein's discussion with Paul
            Richardson, Kev~~n's #ether, was that he could accompany Ahern it h~ chose, but
            that no new avenues or subjects of inquiry were to be pursued. This conctuslan
            is supported not only by the ~e~t~many at the hearing but by the inherent illogic o~

     3 The scratch on Rlchardson's #aces which he admitted was ~u~~d by the female jogger. is discussed
     below at gage 33.


                                                                                                                       18




                                                                                                            P-APP003237
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 7 of 46 PageID 4228




           taking a de€end~nt to S crime scene fc~r any reason except to ques~~t~n him about
           i#.
             find that in issuing this v+taiv+er, tt~lr. R~ch~r~san was aware of Kevin's r~~hts
           because th~ay had been read to Kevin in his presence shortFy before leaving for
           the crimp scene and at the videc~~pe~ interview earlier. (~xhlb~# A, p. 85-~6}
                  b.     Ravmon~ ~en~na

    Santana vtr~s ane of the mare talkative defendants and made a number of ~ncr~minating
    statements which were noted in the pre-trla~ decision. There was significant di#ficulty in
    procuring the presence a~ a parent or guardian far Santana's gtaesfioning. Indeed the
    judge, as discussed below, was ps~icularly cr~~lcaf of the failure of Santana's fiather to
    make hlmse~f avaiEable during ~e early stages cif fhe inW~est~gation. Santana's
    grandmc~tF~er was present far his ini#tal written statement and hls fa#her was present for
    the videotaped lnt~ervlew. As grounds #or sup~pressEon, Santana argued a laundry (ist of
    r~asans including:

               That v~a~la~c~ns of the Family Court Act gnd Gt~minal Procedure Law
               occutr~d regat~din~ the parental notic~ requirement w{th respect #o
               sty#errtents made outside hls fat~ier's presence.
             • Tha# d~~i~fu~ repre~en#atfons ~rere nrtade to his fa~hsr.
             • That his grandmother should have been provided a Spanfsh interpreter
               end that the transla#Ian to her of the ~tliranda w$rnings created confus~Qn
               resulting fn her not being ~Ily advised.
             * That the durat~vn of h!s pre-arraignment detention rendered hip
               ~#~ter.~~ra~ i~~~#u~#~cy ~~d #fie d~l~~ ~s~ ~s~~6g~~~~o~ d~pr~~~~ ~~rn c~~ D~6~
               right to counsel.

    Again, the Court ejected alb of these arguments end found tF~a# the statements made by
    Santana were admissible.

    fin the Family Court Act issue the Court found that the investigators complied with ai(
    applicable nc►tice requlrem~nts:

          The po~lce cc~n~acted Mr. Santana prc~mptiy sfter ~hei~ arrival at the central Park
          Precinct on the e~veni~g of Aprl~ 19, and made repea#~sd ~ffor~s #~ obtain his
          presence throughout the following marring, Indeed, they sent a police car #o the
          gr~nd~n~t~gr'~ r~~id~~c~ ~t~ ~rd~r to ~b i~ der presence 6~e~fvr~ fey b~a~ar~ fo
          forrn~lly quest~an R~ymand. Rsym~nd's father ca~e~ with the grandmother.
          The facts further show ghat Mr. Santana, despite be~n~ fully advised with regard
          to his son's circumstances, left the Central Park Precinct on the morning of Apt~l
          ZO end went to work. During they day he sever calEed to inquire about his son.
          He resumed after work and after he went harne. He arrived as Rayrrtand had
          ct~rnp~eted his statement. hie ags~n felt fhe Cen#~8I !'ark Precinct dater that dsy
          af#er +cart~ent~r~g to his son's speaking to Detective Hartigan ~Ivne. Clearly, the


                                                                                            i~




                                                                                     P-APP003238
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 8 of 46 PageID 4229




            dec~sfan by Mr. Santana not t~ attend the ques#foning of h1s son is not
            ~f~ributat~le to and ac~i~an or inaction by the pt~~lcs and could not aperate to
            fo~esteN the police inqu~r~es cif Raymund. (ExhFbjt A, ~. 9Q~
     The decei# argument w►~s campfetely r~fc.t~ed at the hearing. According t~ the ~~urt:

            ~antana's argumen# that Defective Sheehan rrrade dece~tfui represen~t~ons to
            his father, thereby ~►bta(ning tha father's consent to take another statement ~s not
            founded in fact. The record shows, to the contrary #hat the detectives delayed
            #urther goes#caning a€ 5antan~a unt~f the father was present and then commenced
            their in~errc~at~an c~nly after fully and fairly adv~s~ng the fa#her as t~ who# had
            ~►revis~usly occurred and as to what they intended to do and after h~ had an
            opportunity to speak to his snn. (Exh~blt A, p. 9'~~
     ~tegsrding the failure to fully advise San#~na's grar~dmo#.her the Justice n~#ed:

              find #hat Santana's ~argurnents addressed ~o ~i~ gr~r~d~~th~r'~ ur~~~r~ r~dic~g cif
            the Miranda wamings are not sustained; in fact, they are undercut by It~cs.
            Co1on'~ own #est~rnany at the he~r~ng fn which she demonstra#sd an ability to
            understand English far beyond her willingness to admit It.
           In any event, the precautions that the de~ectiues ~xercls~d vis-~-vas Mrso Galore
           were the result af' sn abundance of caution end were no# s#atutori~y or
           cc~ns#~#u~4na~ly required since Sant~na's father hed previously been notified of,
           but waiued, his right to bay present. Nis cavalier approach to his son's situation
           was reflec#ed !n his intt~at failure to show up at the pceclnct when called; his later
           arr~v~l with his mother after the police sent a car for her and his de~artu~r~ fir
           work be~o~e Santana`s case was ailed; his fialfure t~ cvmmunl~ate with anyone
           conc~~-ntng ~~s sa►n, wh~Ee at inrork. Mr. Santana's the father} itln~rant conduct
           throughout this Mme and the fact that he !eft his mother I~l1rs. Capon to sand with
           her grandson speaks volum+as about hIm anct also belies the argument that she
           did got unders~nd Eng~~sh. jEx~ibit A, pP.9~-93j
     As to the i~ngth of ~~ntana's ire-arraignment detention and its effect on the
     ua[untarine~s of his stat~men~s the Gaurt noted:

           It was estabtish+~d that ~~nt~ina slept; h~ was fed, and that repea#ed effior#s were
           made by the pQllce to provide hire access to a member of his family. '~'he extent
           t~ whisch such ~rc~~~ w~~ d+~l~y~d w~~ c(~~~(y ~ Rr~du~t ~t his f~tnlly'~ b~h~vi~r',
           and na# that of the pQ(ice.
           Mc~reove~, the alleged debilit~#ing effect upon Sar~tana #~otr~ lack of load and
           ~I~~p are beffed by his raucous behavior In the ceElblc~ck, end his participation,
           with his codefendants, in the lewd comments and exuberant laugh#er with which
           they accepted t~~ir incarcer~at~~n. {Exhibl# A, p. 97 j
     Again, it is important to emphasize that aithc~ugh Santana arras held fa►r hours, awaiting




                                                                                         P-APP003239
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 9 of 46 PageID 4230




     the arr~~ra~ of a parent car relative, he was nat ques#ion~d during #his perit~d.
                     c.     Antron McCrav

      An#~on McCrey's adm~ss~ons ~ne(uded an inl~al statement admitting to ate raps of the
     female logger and a Iater vide~t~ped interview. his father was present fr~r bath
     statements. His rnather also was w~~h him but, as detailed In the Cautt's dec~sian, she
      1e#~ the ini#~a! interview falla~wing a discussion wi#h her husband because it was ~e~t that
      An#r~n was unwif!!ng to be truthful about raking the female Jagger ~n Ater presence.
      McCray's argumen#s ~'or suppresslan of his staterner~~s included the claim discussed
     above #F at he dtd nat vatuntar~iy accompany the a~€icers to the precinct and was
     arrested without prab$ble cause. He also alleged that he was nat given and did riot
     wive his Miranda rights p►r~or to the in~tlal ques~ianinc~ and ghat his evet~tua~ waiver o~
     Iutiranda was Involun#ary because he had been misled by the police.

     As tea these issues tie Cvu~t rejected once again the no~fon that the police had done
     sc~methfng 1rr~prap~r ~r~ #he3r area#menti Qf NicCray and ruled that a~1 of his incriminating
     adrnissinns were v~~idly obtained:

            The testmoray ~~tablished that defendant was given his ~it~l iV~irV ands wat~nings in
            the presence of bath his mother and father and that he ~nra~ved those ~ghts prior
            to his in#errc~ga~ion at the 20 Precinct and his videotape a# the 24 Pre~c~nc#.
            Defendant's conten~ort #fat his waiver ~nras invotu~tary because his parents had
            been misled by the police is n+~~ substAntlafed. The basis for this a~fe~ed
            misleading eras #fie sta~men~ by Datect~ve Rosetta tha# Ar~t~an should "tell the
            tru#h, no rr~a~#er how horr~bie~ and two later cor~versa#ions between the father ar~d
            Detec#~ves Hildebrandt, Gonzalez and McCabe outside Antron's presence, !n
            which they discussed whether Antron was telfir~g the truth. In both conversations
            Mr. NtcCray agreed with tE~e de#actives that the snn was not being tt~uthful and on
            one c~ccast~n he relayed that ~nfarmat[nn to An~an ar~d on tie second occ~sian
            he asked his wife to leave. Cnnt~ary #v defendant's theory, Wane of the
            d~te~t~ve~t stat+err~ents "r~~e to the level of those promises o~ sty#emen~,s which
            create a substantial ris~i~ tf~at defendant might ~a~lsely incriminate himself {cita~ons
            omitted)."
           Moreauer, the record raflect~ that the direct result of the detective's second
           d~scussian v~ith Mr. M~Cray was not a waver by defendant a€ any right he had
           not prev~ausly waived, bu# only that his mo#her s#gipped out of the room, leaving
           Antrc~n, w~~,h his f~thar and t~~ p~[~~e. {Exh~l~i# A, PP. 'f 0~-'~ 07)
                   c~.    Yus~f Salaam

     Salaam initially lied to the police shout his age, claiming and showing documentary
     pr~af that he was 16 years aid, not 'f5 as 1t was later determined. Initiaiiy, ~heref4re,
     Sa~a~m's parents were r at notified that he was being questioned and were no# present
     far his s#atemen However, his aunt and a famlfy ftiend aath came to tt~e pr$cinc# suer
     teaming that Salaam was brought there. 5al~am's mother also wen# tv the p~r$cir~ct




                                                                                          P-APP003240
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 10 of 46 PageID 4231




      when she returned #rom wark at about ~1Q:45 t1~a# evening. Nether the aunt nr~r the
      €amity fiend were allowed to see Salaam; the mother's request to see him was else
      tur~n~d dawn because it was bei3eved he way seen. 1Nhen his mother Gla~meti that
      S818~m Wr9S t~t11y flf't881'ii the gu~stion~ng v~ras quickly ended aid no further sfiatements
      were tak+~n from hiin.

     In his suppression motion, Salaam attempted to take advantage of hip misleading
     behavior arguing that aecause he was actu~l~y on[y ~fteenf all of his s~atem+er~t~ should
     be suppressed. The court re~e+~ted this argument ~nd~ng that rel~~nce by ponce can his
     misreprssenfat~on was reasonable. The GQurt also spa#ed that the ~de~endant shr~u~d
     nat derive a benefl~ from his deliberate fals~cst~on," and that "he ~s bat~nd lay the
     consequences of thatfalsehood." {~xhfbit A, p. '1'i'I}

     The court a~sv rejected arguments #hat ~afa~m was improperly denied access toy his
     farn~~y and that he was 'Nicked In#a mak~r~g an admi~slon when the detective questioning
     him cla~rr~ed that c~fhers had already implicated him end that if his #~ngerprints were
     f~~r~~ ~n #~~ ~~gg~r~~ ~!~#~i~g, hs ~ra~ "gs~is~~g d~w~s ~€~r the r~~~." ~~xhib~# ~, ~. '~ ~ ~~

                   e.      Kharev Vllise

     Kharey Valise's pa~en#s were nod present for ~~s interview, b8cause he v~ra~ over the age
     ~f sixteen.

     V11ise made #fie tollow~ng claims w►~th respect tQ suppression of his sta~emenfs:

                  Physical force was used or threatened, thus rendering hIs admissions
                  !t~e~~~~n#~s~.
                ~ He was falsely promised that h~ would be released ff ~e talked.

     tin tie use of physical force to obtain Mis s#atemen#s, #~t~ Court was quite clear:

            The recc}rd simply does not sustain that. ~ Hate that tl~e v1d~o taken of 1~U~se after
            #h~ t#rne of the alleged beating gave no indication of any bruises. ~Ex~~bi~ ~►~ p.
            '7'! ~}

            Nor does the record suppur~ INise's argument that his w~~l way overborne by
            shouting, ~nt~mida#~c~n end the Isck of rest, fond and dank. Valise slept, ate and
            received milk when he asked for it~ Furthers his behavfc~r while in the cell at the
            ~~~` ~r~cinct, parEict~iariy his 1~ug~i~g end ~~kfr~g his cade~enc~sn#~ if #fey had
            told fhe pollee aEleged~y humorous incidents invoEv~ng ~og9~rst belies his
            canten#ion #hat h~ suffered from physjca! abuse or psy~chaloglca~ duress. ~Exhib~t
            At p. 1'14}
     tin the issue of false promises the Court v~vas egua~ly clear:

            Vi~ise argues thy# h~~ s#a~ements must be sc~ppressad because he was promised
            the#, ~f he made them, he rnrcruld be re~e~sed. T'he only bass In the raca►rd for #h)s


                                                                                                ~~




                                                                                          P-APP003241
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 11 of 46 PageID 4232




            p~op~sitic~n is defendant's awn testimony, which !find incredible, Hls motion to
            suppress statements is fn all ~e~pects dented. 4Exh~bit A, p. 1'!5~
           3.      A~ditional(3bserva~~ans Regardin qthe Defendants'__S
                                                                     ,fatem~nts
       In reaching ~1s canclus~ons, Justice Gailigan had the benefit of anafyzing the testimony
       and assessing ~e credib~Iity of erreryone involved, including defendants, victims and
       p~fl+cs personnel. He care~u!!y cans~dered end rejected all of the defendants' claims that
      their statements had been somehow coerced.
       Ifl the course a~ conslderinc~ the new evidence of Reyes's involvement in the attack on
      the Jogger, same have focused anew o~ the de~,~ndants' st~atem~nt~. it has been
      asserted by the press and athsrs #i~at the fact that there were numerous 1ncc~nsistencies
       ~n the defendants' statemen#s demonstrates that the s#a~ennents were coerced. These
      as5e~ians fait t~o account #'or the fact that the incor~sistertc~es and weaknesses of the
      defendants' eta#enn8nts were fully explored at the tune o~ the defendants' preytr~al
       hearing and the Court's decision, The same inconsistencies and weaknesses were
      ~~g~~~~~~~ bit u~~u ~~~~€y i~~~~d ~~~~~ ~~ ~~~+~nd~nt~' ~rfi~9~.
      The newly discovered stridence o~ M~tias Reyes's i~tvvluemer~# In the jogger's rape,
      upon which the dlsmissa! of the defendants' uses wss based, casts n~ new Ilght on the
      question of rnrhether the police lnterrogatfnns were properly conducted. ~o evidence,
      ofd or new, has been .::found that In any way disturbs or even beam upon Just~~e
      ~al~~gsn's factual flndin~s.
      tt has been argued that the many incons~stencles in the statements o~ the defendants
      and the others involved in the everts of April 19~ 1989 indicate that the facts ~n the
      statements were not true, but were prov~dedr deliberately ar inadvertently, by the
      ~~~~d€~~3~~ ~# ~~~~re c~~rs€~ ~r ~~-~~~cr~~~€~. ~~~, ~t ~~i~ s~~~n ~h€~~ ~~~i~~~~+~y v~+~~ia
      b~ 8 feature of planted rather thin spantanec~us information. ~I/e believe that the
      inconsis#encfes can#wined in the varfous stafiements were nat such as tc~ destroy their
      reliability. Ail of the defendants were obviously a#tempting fo minimise their own
      ~nuolvement and the stories #hey told necessarily included fabr3~a#ions. t7~n the other
      hand, there was a ~ener~~ consistency that ran through ~e defendants' descriptions ~f
      the attack on tMe female jogger. She was j~gg~ng; ~h'e was knocked dawn Qn the road;
      dragged into the. woods; hit and molested by severe! ~sseilants; sexually abused ~►y
      same wh~l~ others held her arms and legs; and deft semi-consclou~ in a Mate of
     undress, after an assault #drat covered a relatively short period of Mme. This general
     description was common to all or most of the defendants' s#ate~ents, despite some
     differences in specifics. We end it unlikely that such similar descriptions could have
     been given ~pantaneousiy. ~'he defsndan#~ would have to have teen told by their
     interrogators the outline of what they were supposed to say. As discussed ~bave, we
     concur with the D~st~ict At~~rr~ey and Justice G~Iligan's opinion ft~a# n~ such deliberate
     planting of information occurt-ed.
     Ar~vt~er factor to be considered was the condition ref the logger at the time t#~e
     Interrogations were being conducted. #one cif the detectives could have foreseen that,
     should she surv~~e, she vtrould have na memory o~ the events. given a~ unprincipled
     questioner, bend upon planting a story with the defendants would hardly do so when


                                                                                              ~~




                                                                                        P-APP003242
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 12 of 46 PageID 4233




     there was every c~~nc~ that the logger would refute tyre story upon her recov~~y.
           4.      "Su~gested" Confessions
     It h$s been #heorized by the New York County D1stt~ct Attc~m~y's office that the
     defendants° cnn~esstans can perhaps be explained as the result cif fegitimat~
     interroga#~on techniques employed by de#~ective~ vper~ting under the erroneous but
     reasor~~ble premise that the defend~n#s snd their friends were the oniy ones assaulting
     people In the park that night. ~ certain amount of pressure is inevltabte In any
     interrags~ion. Thy dev~~e, far ins#~nce, of telling a potential ~efend~nt ghat his cahort
     has confessed snd implicated dim ~s a standard questioning technl~ue that has been
     approved bar the ~ourt~. !n the Gase a# #h~ Jr~gg~r's rape, i# is argu~ad, such pressure
     may have been employed by d~t~ctives wha operated sender ~h~ log~r.~l assumption that
     the ~ogge~ must have been assaulted and. raped in the course o~f the rampage t}~at was
     then gong on. The detec~lve~ were not savers ghat Rees,a viclt~us rapist, way roaming
     th$ park et t~►e saute time. Under t~r~se cDrcumstances, they cvu~d ha~re suggested
     ~act~ to the teenagers they were questl~ning which were later regurgitated in thefr
     confiessions.
     However, aithaugh defendants have cc~mp~ained o~ l~efng '"coe~~ced" and have claimed
     that the police officers passed them to confess, onDy one of them pu~pQrted to explain
     l ow they gc~~ the factual deta~l~ they gave in their s#a#ements. Kharey Wise v~u~s ~h~
     ~n[~ defer~d~n~ tea c~~lrn h~ had been "fed» answer. This cont~nt~an w~~ r~~~c~~d in
     Justice Ga~~l~an's exhgust~v+~ ~pinion, ruling an ~ef~ndants' ma~ians #~ suppress. As
     the prosecutor a~gu~~, apparently ~ersuas~ve~y, in her sutnmatlon at the vial of 11~cCray,
     Salaam and Sant~n~:
                  Mr. McCray tested the# the ~c~lice said he ~h~uld put himself in It, and
                  that ut~s X11 ~+~ ~r~f~ ~~i+~n ~h~t ~r~~ g~~~~ t~ ~4!~t!'~~t ~!~+~r$~► ~b~ut ~h~#
                  he was supposed to put in his sta#ement. ~!e wa$ never ~ivgn any
                  ste#ements tat hey was to admit to. People v. Antron Mc~r~y, Yusef
                  Salaam and Rayt°nond Santana, Trim Transcript, p. 533 , ~. ~ ~-20, 8/81~~.
                                                       * **
                  Tt~e d+~~e+ct~ves told Mr. McCr$~r, according tt~ his tea#imony, tf~at An#ron
                  McC~y should tell them whit they w,~nt to hear, without ever #eying him
                   what i~ was they waned t~ hear. Id.~ p. 533?~ i. ~-9.

     In ~hi~ regard, ~t his pa~ofe hearing on February 9, 1994, Raymond Santana was asked
     abut the events of April ~9, ~t989. He admired assaulting a roan, but claimed th$t he
     m~d~ ~p the ~t~~ r~~~rdi~g the ~~pe~ aid ~~ just €used the ~~r~~s +~f t~~~~ ~rr~s~ed
     with him that night as his coh~r~s. Santana was also In#erviewed by ~n Assistant District
     Attorr~~y and det+~ctives In tuna ~~02 at Downstate Co~r~ct~onai FaciEity. Santana again
     admitted the facts other #hen those relating #c~ the ~fem~le jagge~. When asked why he
     said whit he paid in '~ 989 about his Rarticipa~Qn in the attack ot~ the fet~nale jogger, he
     resp~ande~ that two cif the detectives "key dvked me ~vjth that gc~vd cap bad cop
     rr~u~ne. C~n~ of the detectives told me that the c~the~ admi#~~d rr~p~ng the w~m~n and
     paid I was there and that f~ !did nt~t admit it ate cauEdn't he~~► me. So I made u„~ the st
                                                                                               ~
     you see„ on the t~~~Q sati~firr them." 4Emphssis added} By his own adm~ss~ons in


                                                                                                D




                                                                                          P-APP003243
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 13 of 46 PageID 4234




      X934 and again in 2002, Santana stated Chet he made up the s~-- he did no# say the
      p~[ice fed h!m a story fQr him #o adapt ~s his own. Had they done so, Santana uvvufd
      surely have said that ~rh~n he rev~~sed ~im~elf~ rather thin calming, #ruthfuliy or
      falsely, that he made the Mary ~p himself.

      it is important to mate again #had the paren#~ or family members of S~n#~na, Moray and
      Richardsan were present during aid o~ th+~ir ~r~#erraga#~ons artd the giving of written ~r~d
      video statements.
      THE NEW E~IlDENC~ — ~~'~ES    +~LA~1~THAT hiE?~tCT~D A~DNE
      Some haue analyzed the case as 1~ there were only two possible scen~r€vs —either
      Reyes acted alone or the defiettdants did. ~tccc~rding to this reason~t~g, ~~nce aNA
      test~n~ proves that Rees a#tacked the ~agg~rr then tt follows that the defendants did
      nit. Another passibility i~a# must be considered is that both Reyes and the de~end~nts
      par~#~cipa$sd, tc~ same degr~~, 1n attacking the logger.
                 ~ a ~~~+~~'~ ~~~l~
     J~# defendants' vials, the juries accep#ed the prosecut~ar~'s theory that the defendant,
     tog+~ther with an unknown sttackar, cornmftt~d the rape. it was brought out at t~-jal fat
     semen v as r~cover~d bs{onging tv an unknown m~ssjng assailant. Thirteen years after
     the event, 6~~eye~ r~v~~l~d that the ~~me~n w~r~ hist bUt h~ ~1~~ a~~~rt~~ ~~a~ P~~ had
     ~#ack~d the jogger by h~mseif. Reyes°s clalin that he acted aEone quatifl~d as new
     evidence that the pros+~cutvr and the ~c~urt correctly found to be su€~cien# t~ requl~e
     vacs~r~c~ the ccynvlc~iorts.
     The District ~ttomey end Jus~i~e 7ejeda did not have to exp~or~ attem~tive scenarios in
     or~er ~c~ mach tie canc~us~vn ~ha# fie ~r~~~ verdict should be va+~ated. 1t was enough
     that one p~rmi~sfble scenario existed that excutpafed the d's~endar~ts at~d had nab been
     he~r~ by the ~ur~es that cor~vic#ed them. ~f may well be that #.he jukes would have
     accepted Reyes's cvntentlon and concluded that the defendants were not present wharf
     the logger w+as attacked.
     UU~ believe, hc~u~ever, #hat it ~s necessary, far the purposes of our inquiry, to cornptet+a
     the record by co~sldering ether scenarios #h~# a jury rn~ght atsa accept.
                2. A{t~mat~ve Scenar~t~s

     +Dur examination of the facts [ends us to svgges# that there ~s an ~ltern~tive theory Qf
     the attack upon the ~a~ger — #ha# both the d~fend~nt~ and R~y~~ assaulted hart per~ap~
     successively.
     It may have been, as a ~orme~ finr~a~e~a~ua~nt~nce c4ai~ned Ryes told him, t#~at the
     attack on the ~ogg~r was already ~n progress when Reyes ~o~t~ed, attracted ~o the scene
     by the Jogg~~'s scrams. fir, he tray have been failaw~ng her and held back,
     terr~porarily, ~+~►hen the defend~n~s intercepted her. t}r, the defendants may h8ve
     abandoned the ~c~~ger after mauling het' in the hit-and-run style ~ypicai of ~~~r rampeg~
     that night. Coming upon her Just after the E ck, R~y~as could have perpetrated ~ new
     attack, but Dn s much more bru~l fiash~on.




                                                                                        P-APP003244
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 14 of 46 PageID 4235




     1n any t~f these scen~rit~s, ~t would have been likely that Ryes, riot th+~ defendants, was
     guilty of the more v~ciQus outrages inflicted upon the jogger. Thy b~or~dy and sustained
      besting, the tying of the jogger's hands in fr~n~ o~ her face, and the rape itself which
     apparently was an$! ~s wsl~ as vagina!} were m~r~ ~f~a~acteris~tc o€ Reyes than of fhe
      behavior exhiblt~d by the de~endant~ and #heir friends during t~~~r rampage.
      Under any such theary, ~ha de#endan~s' lesser role is can~lstent with t~e~r c aonfesslc~ns.
     In describing what ttt~y knew off' the incident, th+~y mad► have considered that an assault
     w1~h sexual aspects to it c~nsti~,tted "rape,'° without bung aware that a brute! rape, ~n tine
     fuil sense of the term, toak place after they had legit.
     !f Reyes and the cf~fandanfs bofh attacked the jogger at c~verl~pping or differs~n# times,
     the only as~ec~ of Reyes's account fha~ is necessa~rliy at odds wig th+~ s#atemen~ of the
     d~fend~nts is the one ~~r which these is no cc~rro~c~ra~ion —that he came upon her
     alr~ne.
     !t mint be emphasized ~a# we do not contend that ar~y such theory woutd affect. tine
     correctness of the d~~isia~n tc~ vacate tF~+~ defendsn~s' ~anvictions. Tftat dec~s~ort rested
     ~~ n~~ ~~~c~~p~t~r~r ~~rtd~nc~, which is Keyes°s ci~im #hit ~~ acted alone. `the fury
     should hive heard th~~ new ev~dance ~~eg~rdl~ss of r~hether there also might be a
     possibly convincing explanation for tf~at new evidence that placed the defendan#~ at the
     sc~ne~ afb~i~ ~n a le~s~r rr~~~.                    r
                3. ~onsid~ra~ons B~~ri~ ~~v~c~s's ~8~im
     ~n considering Reyes's claim, we have focuse~~ upon Reyes`s credibii~fy; Re~y~s's
     mot~~re; Reyes's accc~un~ a~ the a#tack; the de~~,nd~nts' st~t~~nents; s#at+arnents by oths~
     witnesses; the timing of the events; and forensic ~ev~idence.

                   a.     Re es's Cred~~lity

                           ~1~    general Cvnsidera#Ia►ns
      There js no corroboration fc~r Reyes's claim that he acted a1~ne. The only evidence to
      support ~e view that he acted by h~msel~ remains his a~rn statern~n# the# he did sa.
     This makes Reyss's general credibility a matter of e~onsl~lerab~e importance,
     Recently, the presiding }u~tice t~~ the Central Perk ~ogg~r ease, Justice Gallivan, whc~
     also presided ever Reyes's murderlrap~ trial In 'i99~, was c~uot~ci in the press as
     s#acing, uji]f E~eyes ~s a credible witness, then crediblEity has a new meaning."
     [~ewsday, December ~0, ~~~2 p.4; i~.Y. IDa~ly Mews, December 2~, 24 2 p. 4.J
     Re~e~'s f~r~~r ~i~~rr~~y, i~~~h~rd Siracusa, in s recent ir~tervi~w sta~~d that Reyes is a
     `iclass#c psychop~a#h who car~~tQt separate #pct from fancy.° ENewsday, Decemb+~r 2~,
     2a~D2 p.4; N.Y. Daily News Decetn~er 21r 20{~~ ~. 4.~ Reyes's defense psycho~ggist in
     19~'t, Cdr. Nef~a~! B~~~I~t can~iuded that Reyes could not #~!~ a consistent c~~ldhoad
     history. Dr. Berrlll described Reyes ~s "$~ infan~iie~ impulsive individual prone to
     viewing the woad ~n a peca~liar fashion, rrt~rke~d b~► monsters, ~~t~~d, dead anlm~ls. H~
     is demanding, particularly w~h hip need for respect and ~tten#ion." Newsday,
     D~cembe~ 20, 2a~~ p.~; N.1~. Daily dews, December Z'~, 2002 p. 4.] ~n ~ recent




                                                                                        P-APP003245
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 15 of 46 PageID 4236




     ~ntefuiew conducted on !Va►vember 5, 2QQ~ by Defective Robert Mt~vney, l~r. ~err~ll
     Gon~rms his flnd~ngs r~garding Reye~'s p~ychaioglc~l c~ndit~on. He further states that
     Reyes is capable of any amount of violeric~ whin faced with a greatening ~~si#ion,
     ~.g., a victirr~ fighting beck.
     These assessments came from ind~v~d~~ls v~#h first-hand exp~r~ence with Ryes. They
     reflect the Gammon vie~ry ghat a history of comm~ttlrtg f~tonie~ i~ generally thought to
     urtd~rm~ne a w[tness's ~r~d bitty. The dimes for which Reyes ~~s been convic#ed
     include rape, rabbe~-y snd murder. fn addition, he has ca~nfessed to the comm~s~ion of a
     host cif crimes for which he was never convicted, including the rape of the ~~gger as wef!
     as the raps of his a~rn mother. [I~.11. Daily News, t3ct~ber 2~~ 2~~2; f~eyes's V~deataped
     ~~ater'rr~ent to Assistant District A~am~y Ryan vn lVlay 23, 2~a2.~ Reyes admitted #o Dr.
     Beall! In X891 that he ssxu~l~y a~s~ulted his mother, ref~rrit~g to it as a tragedy: [N.Y.
     Daily News; Gct+~~er 20, X002 ~quo~ing por~lons of Dr. Berrilf's evalu~t~c~n report}.j His
     ~peciflc behavior in cor~tmlt#Ing #here crimes is sufficiently d~vi~nt #o cast even further
     doubt on the reliability of what must be described as a "tvu~isted" rend.
     The Ryan Af~r~n~tic~n points ou# f~h~t the ~r~d~r with v~r~~+ch F~~y~~ h~~ ~dtr~l~t~~
     responsibility for past crimes that had pcevIa~usly been unsolved and h(s accuracy ~n
     descr~~ing these misdeeds ~al~ of which are beyar~d the statute of lirnitations~~ tends to
     5ol~ter his cre~~b~lity, In weighing Reyes's cred~bitity, It is c~rt~in~y necessary to ba~anc~
     the positive ~mplicat~ons of his be~n~ abCe to describe his life accurately agaln~t the
     n~getiv~ nclu~io~~ ~c~ be drawn €rim the life of h~a~i~~ ~r~m~ h~ is d~~ccib~ng.
                      ~2j     Cross ~Exa~aination
     it is gener~«y accepted #hat the best way to #est a w~tnes~'s cre~lbility ~s t~ subject him
     or her to crvss~examinati~n, 1NIth respect to Reyes, his defense psych~lc~glst, Dr.
     Naftali Berr~ll suggested ~n his recent interui+~w, that w~ten Reyes i~ ir~terroaated; ~t
     should be done with authority and cc~nt~ol to get #a the core of v~hat he knows or thinks.
     Ryes has been ~nterv~ewed extensively by the staff of the District Attorney's af~ce, for
     the mos# park without the direct par#icipa~vr~ of t3epar#mer~t personnel, who were
     per+nitted to view ane vfd~~t~ped in#ervle~v anal one brief audica recording of an
     ~nt~enriewr. IVY hewing v~ras held with respect to cie~endant~' motions to vacate #heir
     canv~cti~ns, thus na opportunity was given to crass-exam3ns Reyes in public, under
     aath.
     It may ~e that the inte~tiews of Reyes by #hs D~s~rtc# a#tar~tey's t~f~€ce have been
     sufflc~ent #o ensure his cred~bi~~ty. However, our lack of inf+~rrr~~ti~n ~re~Cud~s us dram
     b~1ng adequafefy pre~►ared to rrtake #~a# judgmen#.
     I~ ~ ~e~~~~d ~~~u~, ~nre tinders tad that Reyes has nab been subjected t~ a polygraph
     examinat~~n. Perhaps he is thought to be t~v u~ns~abl~ to allow for a meaningful #est.
     Suet $ judgrt~~nt would hardly be ~ testimonial to dt~s general credibility.
            b.    Reves's jVlcrtiv~
                    e     ra ~ i   ~~o



     Central to a cat~s~derat~on of the trut~O of Reyes's claim that fie raped the Jogger bar
     himself is an ~sses~m~nt ~f his motive for coming farward to make the ci~~r~. Vllas he
     simpfy rnov~d to do tie right th~~g by feelings of guild end the "positive experi+~nces~' t~~t
     he has ~~d ~n prisc~r~? Or ~s it possible, as hss been suggested by same, th~~ he came


                                                                                                ~~




                                                                                         P-APP003246
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 16 of 46 PageID 4237




     forward in response fc~ thre~tr, delivered through the underground prison
     corn~ur~ice#ia►n~ system? Car did he aat in order to get a desired change in prison
     as~~gnmenfi7 ter did h~ have some other mot#ve?
     The D~st~ict Attorney's ~ffi+ce accepts Reyes's ~tat~ment that "his decision t~ came
     forward with his confession was prompted by a chance encounter with Kharey itllise In
     Auburn Correct~c~nal ~ac~lityf and the resultant rea~~za#ian that Wipe v as s~!! incarcerated
     in cannec#~or~ with the attack cif tf~e C~nt~I Park ~~~g+er," {Exhibit B, p. 20.} Wise and
     R~y~s were both at Auburn from August 20Q1 trough January 20 2. Experiencing a
      guilty r~ac~ton t~ seeing 1Nlse, [R~yes~ began s~e~king sd~Ice from ditfer~nt Individuals
     in the prism system ~efling them ,.. that h~ had cornrr~itted a came fir which ar~~th~r
     person had been c~►nv~cted, and that h~ wanted to rectify the ~Itua~~n." {~xhlbft F3,
     p.20.} As a result, this ir~format~on came ~n ~~ a~ten~lan of Gorrectlan~' officials and
     then the D#strict Attort~ey's office. Acknowledging that "Reyes's motives ~~not be
     ~hjec~ive[y p~ven or disproven" {Exhibit B, p. 2~ ~, th+~ Dl~~ct A~tomey's office accepts
     hjs +claimed mativa~ion:

                   H~ has can~ls~ten#~y explained himself in terms of his positive
                   experiences ~n prisons the fact that people ha~re treated him
                   decen#ly despite the nature a# h1s criminal h~stvey, and his guilty
                   reaction #c~ seeing 1Niss. {~hi~it B, p. 2~.}
     Bt Is certelniy correct that Reyes`s motives cannc~~ be abJect~vely proven r~r disproves,
     but ~erta~n facta►rs would seem to create doubt with respect to hl~ stated motivation.
     At the c~ut~et~ has prior history is nod ~►ne of selfless ~vncem fQr other, tin the can#nary,
     hey has Ied a ~~~e of vicious, set#-indulgent crime, As long age as X991, ~e ~~sve as a
     re~~s~n far his pleading gt~il~y to three rape~robberies, one rapel~nur~er and anathet
     robberyr hfs "pas~t~ve experiences" in p~san -~ the same words ne now uses to desc~be
     what pro~npt~d him to came fotv~rard abou# the Jogger. A~ that time, he had been
     imprisoned a short et~augh ~im+a tc~ make it doubtful than# he had accumulated many
     "positive experience~.~ i~ seems unlikely that Fie changed rr~uch there~ft~~. He is
     described in the Ryan A~rmatian as a "~ane~' ~Fachib~t ~, P.28} and hIs prison
     expsrf~nce has included 19 substantl~i conflic#s or infractions ranging firom arson to
     flght~ng. In fact, Ryes h~~ a fight with Khar~y 11i1isg wF~~n they c~net ~n pr~san at Biker's
     Island In ' 990. The ~Iterca~on was supp~sed~y suer the s~lecti~n of a television
     channel. There seems #o ~e ~~~le evidence that Rees etas undergone same sork +~~ a
     moral transformaf~on in the 13 years he has been In prison.
     A~ ~It~mrat#ve p~ssibl~ r~~~v~ fear i~~y~e~ c~rt~~r~g ~f~rw~rd i~ ti~at he way threatened. If,
     as discussed a~c~ue~ Re~ye~ may haa~ camp upon the def~nd~nts as they were
     compiet~ng #heir assault upon the logger and remained, after they moved on, ~o ~omrr~it
     the rape and vicious bating that nccu~-ed, it is possible that Kherey+ Wise caught sight
     of F~ey~s and remembered him when he er~counter~d him in Rik~r's Island ~oor~ after
     Wise's cc~nvBcflarr. Their fight could have been prompted, not, es ~la~med, by a
     difFerence of c~p~nion aver a television ch~n~el, but by Wise's understandable anger at
     tieing blamed far the parti~ular~y vi~~aus ~cts~ that Reyes had comm~t#~d sfter 1N~s~ end
     h~~ fiends had Ief~ the scene.


                                                                                               m




                                                                                         P-APP003247
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 17 of 46 PageID 4238




      According ie Corre~tion~' persar~r~eff Vll~se apparently► became a rr~ember of the Blonds
      "gang." ~s such, Wise ~rc~uEd have come influence w~##~~n the prisnn system. Rays, on
      the other hand, was apparently a ~or~er end was, th~re~are, uu~nerable to various firms
      of extortlo~. Since he had Ito alignment to any c~roup~ he had ~a '~pr~tect~~n.~ if VIlise
     iea~-nsd ~n 2001 that Reyes way still incarcerated, ~# ca►uld have accurr~d to him that
     Ryes might afford a means cif ~xonera#~ng himself. ~n interviews vuh~ch the [3epartmen~
     investigators were able to conduct with inmates and cc~rrect~on ~f~icers, I~ appears that
     IN€~e may have indir~ct~y ca~mmun~cated with R~y~s, t~re~tening h#m wi#h violence i~ he
     did not sign an ua~idavit~ that'~ll~tse's lawyer was pre~a~ing.
     interviews ~f fins tnmat~s in p~rt~cular indicate there may have been con#acts befw~en
     Reyes end Viflse In ~aiE through thfird parties. Al#haugh inmates cannot send mail to each
     ether, they can send tna~l #c~ third parties ~nan-inmates) who can ~n hum forward
     messages car mail tai ether inm~t~s. According to ~nrr~ates Pedro Hecnande~ and Angel
     Ac~veda, Reyes had sent fetters t+~ inmate il~lartlr~ Me~~as' relatives, who ~n turn would
     mail them b~cl~ tc~ Me~ia~. In the letters, Me~~~as would send communi tins tflrect~r~ ~y
     V1t~s~.4 Hernandez and Aceved+a a~ss~ xnentEoned that inmates Msrtfn Mej~as and Troy
     ~r~ega cou~c~ c~►rr~bora#+~ this ir~forma~ion. Documents from State ~Carrections r~veais
     that the same 5-~ common names ure~re on the ~~st ~f vfsltvrs, phon+a calls ar
     cart~missary receipt of packages or let#ers}for M+~jis~s, Or#ega and i~eyes.
     Her~nan~e~ and Acevedo wer~a na►t housed in the game area during the #ime~ t#iat each
     hid sspara~ety me# ~~y~~. Each w~~ int~r~rigw~d ~~p~r~~~ly. M~j~as and t~~~ga
     refused #o ~e interviewed, ~n~orming Depar~nent stag that their were instructed by the
     New York County Distract Attorney's office not to talk to "FBi, CtA ~r the police."
     There i~ also reason to question Rey~s's claim that a chance mestin~ with UVise in the
     yard $t Auburn in 2U01 ~ggered th+~ remorse that led #o his cunfe~sion. Correction
     o~ic~ers haae checked the t~tovem~nt records c~~ bow use and Rsyes in 20G1 a#Auburn
     ar~d asse~r~ that i~ ~s not pas~~ble that f~eyes and UV~se were ~t any tithe together fn the
     yard.
      Reyes's descriptla~s of his ~ntacts with Wise haute been inconsistent. According to the
      Ryan Afflrmatic~n, when Reyes en~cauntered Vllise at Auburn in X001, "he feared Wise'
     rQactlon and therafn~°e disclosed nr~thing to him ~bcaut his cswn" ~culp~billty.n ~Exhib3t 8,
     ~.~0.} an another occasion, he told an ir~v~stlga#or that when he met Wise he
     apalo~ized #o him for the i~ght #hit had occurred in 19 0 and added r`we didn~t get to
     speak mush abou# the case" {imp►~ying that some discussion of tFce case teak place}.~
     ~at~r, in an interview on the television sl~c~w PrimeTfine~ Rey+~s admitted meeting ~lUise
     ire ' 990 when they dad a i~ght a# Rik~r's Islandr ~u~ indicated that the had not rr~et Vilise
     liter, i~ 2~~~ ~ s~y3~g that h~ ~p~c6~ic~t~y ~ao~~id~d ~ra~~ir~g piths with ~10is~ ~c~ ~~ba►dy

     '~ t~ caurse~ ir~forma~t~on comdng from inmates tnu~t us~taNy be ~g~rd+~d with consfdsrable s~cept~ci~m.
     Hemar~d~z, for exempla, ~~s been Identi~~d by a~ least two District A~tart~eys ~s sn sxt~mely unreliable
     source.

     ~!s ~nformatlan was abteit~ed by Department staff# Dstening to a~ audio taped intsrvi~w ofi Ryes of
     Au~um Correafional Fecl{€ty b~ State inspector Gen+~rat tnv~st~gator Vem Fonda in January 2(Jt~2. The
     New ~'orlc County Dis#ricf Attamey's offics is in posse$sion of this tape, and if des nafi been released to ~s
     to date.




                                                                                                         P-APP003248
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 18 of 46 PageID 4239




      would spy #hat 1Nlse forced hlm to confess.
     Such scrips ~f infvr~n~tlon, sorn~ ~f them of h~~hly dubious relisblllty, cerEainly do not
     add up tv prc~o~f that Reyes was motivated in ccarrting ~orw~rd bar fear of threats.
      Hcawever, the pass~bil~ty cannot ~~ discounted and seems at least as likely as F~~yes
     expe~lencing a sudden attack a~ conscf~nce.
     Another slmpl~r and less speculative motive f+ar F~eyes tc~ have come forward ffl
     exculpate the d~~endants 1s #ha# he wc~n a favorable prison assignment by doing sQ.
     Purparting tc~ fear Wise's resctfon to his revel~tir~n~ Reyes demanded pro#~ct#on ~t the
     t~rr~~e Me came forward. ~Exhibi~ B, p. ~1.) W~~hin a month, he was tr~n~fetrsd to t,~e
     Clinton Assessment i~rvgrams Prepared Unit {~APPU"} a~ ~Ijntan Carrectlonai ~aclll~.
     According to Mate Corrections persa~nnel, thds is considered the safest and one of the
     mos# desirable locations in the New York Stata correction system. Asa 2~0-bid facility,
     it has th~r la►nre~t correction o~ice~rlinmate rya#~c~. {1Jlost o~ the inmates housed 1n fhis unit
     haW~ some sort v~ na#oriety {us~aE~y easy ~rgets fc~r inmate abuse a~ ~ssaultj. The
     inmates housed in this fsci~ity are g~neral~y on their best behavior ~n ar~er to prevent
     b~inc~ transferred to ~ mvr~ hostile +~~v~r~n~~~~e
     In ~QQ'1, ~t~y►es had been tr~nsf~rred out c~€ ARPU for fighting, hauirtg spent nine of his
     thirteen years in prison in that f~ciiity. ~Ee was wel! were of how rel8tively se~'e end
     desirable ~t ws~. F~~y~s knew tha# hfs can~essian to the rape of the ~vgger would be
     confirmed by DNA. He shod no risk by confessing to the crime and Maiming that he
     had ~or~nm#fed i~ alone, because ~e st~t~te of #irnit~#ions had long since run and, in any.
     event, he wes incarcerated fc~r l~~. By claiming tha# he had camm~tted the crime for
     which ethers were convicted and served time' he put himse!€ in the pasi~an of needing
     pra►t+~ct~on from the de~fer~dants or their friends in p~son. In this manner, he v~uas ably to
     be reassigned to the desirable prison ~ocatlan from which h~ had dust been removed.

                            c. i  Reve~'s Acc~ur~ts af, fhe, Attack
     ~e h$va been inf+~rmed that R~~res was fit^~t interviev~red vn the subject ~f the ~Qgger in
     Navember~ ~~Q~ by Carr~c#~c~n~ C~~cer Todd Clark at Auburn. His no#es wera reviewed
     by the Distr~~t Attorney's off~ca end the N+aw Y~~t Gity ~ol~~e Department. There way ~
     subsequent interview conducted by State ~nsp~cto~ General Investigator Vera Fonda ~n
     January► ~~DD2. This interview was audio#aped. Reyes was interviewed ~~r this firs# time
     by prosscu~ors firam the Nev~u York bounty a~str~ct Attorney's o'f~ce an Nisy 23, 2Da~.
     [~euv York City P~11ce Department .Detective Robert Mooney began tt~e interview and
     was replaced by Assis#~n# District Attom~y Nancy Ryan. 'his s~eond por~vn of the
     interview was ~r~da~o#aped. ~n M~~r ~8~ 2~Q2 Reyes was taken t~ the came cane by
        s~st~nt L~i~~r~~t A~or~ney ~.y~an, accompanied by ~tat~ ~~p~rtm~nt of Carrecti~sn~
     personnel std at4~~r members c~~ the ~istr~ct Att~rrtey's office. Nor one from the New
     York Cit~r Police Depat~r~e~nt was present.
     ~n May 3D, 20021 Reyes was r~Min#enriew~d by Assistant D~striCt A~tornr~y Ryan alone,
     Pert of this interview was audio taped. At the beginning 4f the tape, Assist~n# l3is~r~ct
     Attorney cyan staffed that ~n unrecorded interview had preceded tF~e typed interview far
     a~prox~mately t~r~ hours. Five to ten minutes into the tape, the tape reorder was
     tamed off.




                                                                                            P-APP003249
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 19 of 46 PageID 4240




     R~yes's I~s~ known lnter~iew was ~Ired ~n September 2Q(l~ on the television ~hvvt~
     P~imeTime.
     From the various accounts that Reyes has given En aIi cif his interviews that we have
     teen able to review, we I~st below same o6~serva~ons:
           ~~ ~   Reyes a6leged #hat he followed the ~~gge~. The jogger infc~rm~d detect~v~s
                  shy customarily ran at #h~ rata of ~n ~-menu#e rr911e or less}. He cdaime~ #a
                  have zig-gagged behind her tom one side of the path tc~ the other,
                  s#upping along ~e way #a pick up a ust~ck" so heavy that it required two
                  hinds t~ I~ft and hold,
                  Department personnel recently at#e~npted to s~mulafe the rr~at~nar in which
                  Ryes claims to gave approached arr~ attacked the dagger. A female
                  ~o~~er ran across the 102"~ S~re~t transverse at a pace a~f less than en
                  eight minute mile urhil~ #ive d~~fierent ind~v~du~~s att~rraptad to keep up w~tf~
                  i~~r zig zagging beh#nd her and stopping to pick up s forge stick, as Reyes
                  descr~b~d. stone of the flue police cadets who approximated ~eyes's
                  ~~~~ht ~r~~ ~~~gh~~ ~~~Od t~h rip ~c~ ~~ ~~r~r~k~ her. ~i~~~~ are many
                  var€sbles #hit are im~oss~bl~ to duplicate thirteen years later. 1lV"~ile wee
                  cannot s#ate rnrith c~rr~ainty that Re~yes's ac~oun# is physically ~tn~ossibfe,
                  fhe hest we conduced raises some questions abraut the feesib l~~y of his
                  clam.
          (2}    ~eyss's d~scr~p~lon of the jigger's cCoth~ng vaned froth bl~~k shirts w►i~h a
                rn~tch~ng #ank top ~~123/02~ interview] to a white t-~h~rt v~rith !€~ng, #~~ht
                pans, black ~r ~lu~ X5130102 and later}. She way actually we~~ing long
                tight black s~lrrup jogging pmts wi#h a i~ng sleeved white sl~~rt.
            ;~~ ~?~~~~ ~'€~€ui~ ~~' ~ ~~~s~ €~      ~~ h~D~' .die ~ ~tirl~i'~ rt~y~ ~t~ c~i~~i~ ~ii~~ s
                z~pp~r and Velcro. According to the vic#im, she owned as small black
                pouch, with 'Velcro anly~ tha# attached to the laces of her sneakers but
                she n~rmafiy carved an#y tier door key in her hand wh11e jigging. initially
                Reyes told the Distr~c# A~tarr~ey's o~#ic$ that ~e key case was brown
                Vefc~o. Later, on the P'rimeTime interview, he described it as resembling
                a fanny pack.
           ~4)  Reyes cla~rrts tt~ hive ~~an into a pa~jce officer he knew as ~Blandie~ whi0e
                leaving the park, with whom ~e had a cc~r~v~rsation about whethar there
                was an~ carnmation ~n the park. "Blcandiep ~~ DeteGtiv~e Charl+as ~rie~i~ of
                the 23 F~re~~nct Detec#ive ~qua~, who was on duf}r and responded to
                Ge~tr~D Park on ~pr~i 'i 9,'[ 98~. Detect~v~ Fri~g~ utirhr~ knewu E~ey~~ frc~r~
                the bodega where Keyes ~rorked, has no reco~lecUon a~ mee~ng ~ey~s
                that night. ~t seems ~~kely that Ryes sew Det~ct~ve Fr~~tag, E~ut un~ Ecely
                tha# L~etect~ue Fr~etag ~~w►f him. Detective Fr~et~g would certainEy have
                noticed blood on Reyes, who descrlb~d basing the Jogger v~r~th the roc0~
                causing sv much b~c~~d spattering that ~e +c~u~d p~melf ~t an himself."
                Acc~rd~ng to the f'rimeTime reporter, Reyes said that the lower part o#his
                pants was "drenched" with blood.




                                                                                             P-APP003250
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 20 of 46 PageID 4241




            (5}    Reyes stated that #ter he r~p~d the ~c~gger, she god up and ran away
                   naked ftom the waist dawn, whlci~ would have meant that she was
                   barefoot as she ray through rough underbrush strewn ~vi~h sticks and
                   rocks. Hr~wsver, t~~ jogger had na marks on the bottc~rrts of h+~r feet.
                   F~rth~r, the orlg~n~l crime scene dstective, Detac#~ve Rc~~ert Hvneyrn~n,
                   hay staffed that there were drag marks and same blood ~Oetween the fiirst
                   fr$e v~vhere there was evidence cif en ~ssau~# and the second tr~~ where
                   the evidence indicated the major assault took Ala , indicating that the
                   ~rlc~tm c~~d nn~ rug but was dragged.
            {~~    Reyes as~er~s #had he knew nothing about the a~s~ult except through fits#
                   hind kno~rledge. Hawever, Reyes obviously reed about the ass~ulf s#nce
                   he sated that he #elt bad about the vict~rr~ because he read about
                   ~verything she went through.

                   d.     additional Factors of S~pn~ica~nce:

                              ~~ ~ ~li0i~~: ~C~~~il~dg~ ~~f U~~r~kr~~r~
      In his February ~~02 statement to the inspec#air general, Keyes pt~rpc~rted to have
      ~xc3uslue 3cnauv~edge that tfte Central Perk Jagger hacf wom a W~Ikman on #h~ night afi
      her at#ack. Reyes said he stole the 1Nalkman, and only hs knew about fit, thereby
      helping to establish the# he v as t#~~ sofa attacker. This was the flit t~rn~ that ~ny~n~
      had reason ~~► focus on the sxis~tence fl# a 1N~~kman. In the caur~e of our review, we
      uncovered noes dram New York City ~o~lce Department De#ec#ive Au~us# Jonza #hat
      documented the fait that Khsrey Wise knew about the VValkmart on apri! 79, '1989.
      Vlfhen the C+~ntr~i Par~C dagger was faund, there ores no V1dalkrr~~n on her body. V1fi~ the
      Yict~~^ ~~ ~ c~~a (~6~~ ~u~s~a~~~~~~a ~a~ ~~ ~~~~~ ~~ the ~ ~~ ~~ ~~i~~~ i~~+~i~~ u~ ~o
     it}, detectives had nD way► o~ knowing she hid the UValkrnan on her at the times a~f the
      $tt$ck. Although it was her custc~rn`~c~ wear a WaEkm~n when jagging, the vic~l~n had no
     memory a# whither she did sa an ti~et night, 'When she was informed in 2U0~ th~~
     Reyes had said that he tank her Walkman, she told detectives that she owned fins
     1NaEkrnen and ane urns missing.
     Kharey 1Nise was ques#~oned at 4:5D AM Qn April 21, 1989 by ~letectiwe Jana, whose
     notes list r►vha# 1N~~e tad him regsrding "p~rsans present when girt raped.» {Exh~blt E.}
     included Qn they fist Is the reference ~RUdy -- played w~fh ~C~sl~ctok Walkman." At the
     bottom of the page, it ~s not~d~ "female had ~~uch for Walkrnar~ on her belt. ~l~lise's
     descr~pt~~n o~ tie Walkman "pouchy is, theref~r~, similar to R~yes's descrlpt~on of ~
     "finny pack.» At the time of this ~ntervieuv, neither ~~t~ctly~ J~nz~, rt~r anyart~ ~~~e
     investigating the events of the eeren~ng, hid any way of knowing fat the ~o~c~er had a
     Walkman, ~r a pouch, ane wcau~d have had to encounter the Jagger to have that
     i~t~ormati~n, a po~n~ #fat his been emphasized by some who have c~aim~d that only
     ~~ye~ d1d so. The name "Rudy" was never linked tt~ anyone, and Wipe's reference ~a
     the name could represent confu~~on on his pert, ar hip undsrstand~ng of the name b~v
     v~rhich Reyes introduced hlmseJf. !n any event, whatever else Wise rr~ay car may not
     nave mown, the imps rat fact is that he knew the Jagger had a Walkman, and ~
     "p+~uch" tc~ put it fin.




                                                                                        P-APP003251
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 21 of 46 PageID 4242




                          (2) tPt~itr~esses Ronald Williams ar~d ~haba~z Need
     In the aftemo~on of April 2{x,7989, prl~r to being arrested, Kh~rey Wise made admissions
     to two acq~~lntan~e~, Ronald Will~~ms end Shaba~z Head. They approached Wise at
     11~~' S#rest and Fifth Avenue and 11Uise told them ~c~ get awHy from hurt he~ause #~~
     police were after I~im. Williams and E~ead walked sway, A short dime !a#er they
     encountered him ac~~ln and asked v~r~y the police were aft~~ brim. 1~tjse reptied~ "You
     heard about that woman tha#was beat up and r~pet~ In the pstic last night. Th$t was usln
     Bad ~lilillisms and Head w$t~~ re-interv~euved ~n 2002. Head cla[~ned to have tta
     rr~emory► v~ ~rhet he said to the detectiues in '1989. Vllilliams gave fhe game statement
     the# h~ did in 198 . In addit~~n, he was asked to explain whit the s#s#~ment that eras
     us" meant to hirr~. H~ said that he took that to mega #hs~ 'Wise and others hard raped the
     warren In the park can the r~~g~t of April 1~~ 1989.

                           ~3~    1~V'~tnass Me(a~y Jackson
     Jus# b8fore trial, ~n an e or# t~ locate and in#erview additian~E vvi#rressss, det~~#ivas
      asked Grey Jackson, ~ 15-dear aid frlertd of Kh~rey Wise, t~ crime into the precinc# tc~
     be Interviewed, .lackson came into the 25~' Pre~inc~ with his 27-~r~ar old sister Me~od~.
     Dung this interview, Melody Jacksan made an unsolicited ststem~nt concerr~in~ a
     conv~r~ation she had with I~harey some time after the pre-tr~a~ hear~~g. Shy explained
     that she was at hsr sister's house when the phone rang. She answered the phone and
     It was ViJise calling frarn R~ke~'~ Istand. She said hello and then said ~o 'him #hat she
      couldn't believe tha# they ~di~ #h$t." Wise rep~at~dly stated that he didn't rape anyone,
     t~naily saying ghat ~e "only held her legs dawn while Kevin ducked her.„ ~lackson
      se~m~ngly thought her informat~an would be ~e~~€~af to Vise. She was subpoenaed by
     the District Attvrnsy's o~ice~ tc~ testify at trial ar~d reputed what sha had s~~d. Melody
     Jackson's interview 1n 2002 re-confirmed her testimony. She a~~o ex~l~lned the
     negative effect her te~tima~y has had on her I~fe, once it became apparent that the
     ~$stimar~y incuipa#~d Wisp.
                             (4~    Richardson: Scratches
     Vtdhen Kevin Richardsc~r~ was interrogated by Detec~ve Gon~~tez on the morning of
     April 2a, 1989, Fie 'was asked to explain the sera#ches on his fare. At flrs~, Richardson
     said it was are ~nJury he rec,,~iv►~d when he fell, Fvl~owing mc~re c~uest~c~nittg, Richardson
     state~il that he gat the scratches from the arresting c►f~cer. When told of the poss~bi~ity
     that tie ~fi~c~r woutd be asked ~a corroborate his story, Richardson adm~##~d #fat he
     received the sera#ches from the f~rn~le ~~gger wthi~e t~y~ng tca step the others ~'rcam
     att~ck~ng her. in a later stater~~n~ tc~ ~ detectirre~ Keu€n Rich~rdsvn ~xplain~r3 that he
     died abort how h~ received the scratch on his face. F~ich~~-dsort said he received it
     when he tri~~ tt~ eke the femaE~ jogger a~f of the read.
                             ~5~    Witness/~}efendat~t Dennis Can~medc~
     Q~nn~s Commeda was ~n~ervie ed in 1989 because he was ~uspect~ed of being pert of
     the large group whc~ Init~alfy enterer the park. ~fe skated th~a# on the night of April '19,
      ~i989 while standing in a b~li fl~ld In the pg~k a# about '100 S#regt, Kevin Rich~r~san
     said tc~ him "rnre Just rapid sorn~body." 'his statement was given ~~ ~~tecf~ve Jonza ors


                                                                                                33




                                                                                         P-APP003252
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 22 of 46 PageID 4243




     ~pr~! 25, '1989 ~t 12:45 ~M. This st~temer~t by Carr~meda w►~s incluc#~d wlth c~lp~ble
     admiss~a~s of his awn b~havlor°. In 2~D2 he cl~itns tc~ have na mem+~ry of the event.

                           ~fi}   UV~tnesslQe~endant {~rl~anda Escab~~

      C~r~ando Escobar w►as interviewed in 1989 and again in 2~4~. Escobar wss also
     i~p~i~ated gas being part o€ the ori~#na) graup. C.~n M~~r '1'I, '1989, Escobar wes
     interviewed by De#ectiv~ .fohr~ Hartlg$n end he stated that on the night o~ April ~ 9, ~ 989,
     wh€le standing in the area of the ball ~e~ds, he yaw Raymond aant~na, Stev+~n Lope~~
     Kevin R~c~ardson and ~`usef Sa)aar~~ with c~th+ars, cami~g Hoer the fit! from the '102
     Street ~ransv~ers~ rand into the baseball fleids. ~sr,,,obar was re-interviewed on C~cto~bar~
     29, 2~~2 by Detective Tony Rivera. In this ~nt~rview, he gaue the same st~t~m~nt a~ in
     1989, except he omtttea naming Yusef ~~laam, and stated others wire with S$n#ana,
     Lopez and ~~chardson, Me also specified that the gaup was coming ~rocn the direc~~ar~
     cif v~here ~e r~p~ took place. in both the ~i 9~9 and 20D~ ~t~tements he admitted his
     own culpab~li~y.
                            {7}     it~~fnessi~~~'endant ~ntonfo ~i~n~alrro
     Antanl~ Mnnta~vo vices ir~terv~ewed ire '19~8g and gave canslderabie informatic~~ about the
     events of April ~ ~, ~ 989, lr~~luding the ~ssau~f an Diaz ~n c~nnect~on wi#h which ha pled
     guilty. He did no# ~n~ntion the attack on the female logger. In X002, when he was re-
     int~~ui~w+~d, Cv~~ntaly~ st~t~d #hit h~ had s~~n S~nt~na, b'UIlc~ray end eve ethers ~om~ng
     aver a hill frog #hs d~rec#ta~ of the 102"tl street transverse toad r~r~ the night c~~ April ~9,
     1989. He had not real#zed tie sign~icance of #hip oaservati~n ~tntl) taxer when h+~ saw a
     rnemor~al that had been set up at ~e spat where the female logger was a#~cked and
     realized ghat ~antane, McGray ar~d the others had coma from the place where the
     attack c~c~urred.

     ~ommedo, Escobar and Monta~va were nv# to~et~er when they made these
     abseo~vv~~ons nog when they re~a►rt~d them to the pof3ce.

                           {8)     Vlfitnessl~ef~nd~n# Clarence Thomas
     During ~ls~-ence Thomas''vldeo#aper~ statement, Thomas stated he overheard Santana
     $nd Lopes l~~ghlr~g end t~lkin~ about hc~w they "made ~ woman bleed."
                           ~9)     Santana: "I s~ready got mines"
     Whip being processed at #hs Cen#rah Park Precinct and in response to a c~mrnent by
     Police C►ffic~r Pc~w~rs tha# the g~4up sho~t~d b~ hcam~ uv~th their g~rlfr~end~ a~ad nit
     besting people, Sart~ana ~ookad st Steven La~ez, smiled end ~a~d "1 already got m~nes:r
     Santana and Lapez then bc~t~ laughed. This ~~atement way suPRres~ed ~t vial as
     given witi~au# ~ Miranda wam~ng.}
                           {10} Santana: Admission of Contact
     W#~~le befog t~at~sparted from the Cenral Park Precinct #o the ~0~' precinct ~y D~tec~ve
     Sheehan, Sant~~a said, nit in respanse to any question, "I had nothing tc~ do with the
     r~p~. All I did was ~ee~l the woman's #ifs."




                                                                                           P-APP003253
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 23 of 46 PageID 4244




                           X11} Santana: Location cif At#ack
     Follawing hjs videotaped ~n~~rvlew, S~ntsna and his father were driven home by
     Qetectiv~ Mlchgel Sheehan to het fresh clothing, t~t~~pit~g a$ the ~Q2"~ ~tt'eet tt~t~svec'se
     road ~Ic~r~g the wad. Vithen ask+~d where the a#t~ck o~cur~~d, Santana p4~ntad nor#h bfi
    the transw~rse ro~~ dQwn towards fihe rav~r~~. They walked into ~e wa~ads and Santana
    said that it way too dark to find anything else.
                          {12~ R~ch~rdson: Re€eranrs to V~fom~n
     While int+~rvievaed by P,t~. Pawsrs, on April 20, '1989 ~at 6;0~ P~, the officer as4ced
     R~ch~rdson who h~ thought way hurt worse, the than or the woman. Rlchardsc~n r~pl~ed
    that he fhc~ught "the min ~o~ked warse than #h~ woma~t."
                           X13} Richardson: Reference to "G~t~ng H~r~
    After being braugh~ back to the crime scene ~n the reaming of Aprji 20th'Richar~son~
    while standing an #h~ '1 ~2"d Street transverse, tcs~d Qatective Sheehan #hat, "This is
    v~her~ we got her."
                           ~1~4~ Richardson; .scene
    ~.~ter th~f ~no ing on a s~ct~ttd tt~p ~o the strerte, Richardson accurately ~dent~ied an
    ar~~ northwest cif a lame tree ~n the slope ~c~rth off' e transverse as the a~e~ where
    "the raping occurred.
                          {'f5} 1111~se: "'hat's a lot off' bloody'
    After berg brought back to the crimp scene by Det~ctlue Sheehan and Assistant
    Di~~c# A~tc~m+ey Fa~rstein on the morning of April 2~~', and while walking dawn towards
    the spc~~ where tie ripe occurred, V'~t~se wras overheard muttering,"Damn, damn ti~at's a
    lo# ~f bl+~od. C~~mn~ ~h~s is really bad, that's ~ Ir~f o~ ~lc~Q~." '~IVh~n ~~k~~ ~+rhv ~~ ~~~ ~~
    surprised by the smaun~ ~f blond, he answered, "# knew she v as bleeding but I didn'#
    know haw bad she was (t was redly dark. ~ cau~~r~'t see how much blood these was at
    night." See Hearing Transcript pp.45GQ-4a~1, 45fi9.}
                          ~9~} ~IVise: Reference to Rape -- ttWe"and uThey"
    When asked ~~f he was farri~iiat° with the area ilV~s~ responde€i~ "This is where we» grad
    Sft)ppBd and fitl~Shed "they raped her." When eked vu~ha# h$ppened here, iNls~ sey8t
    " 'his ~s where they dragged der," Again he stared #o spy "'we" and c~~nged to ~they.~
                          X17} Wise: Washed his c~athes
    Kharey V~tlse was asked t~ ~o to the ~r~ecinc# the day after tie Apr1f 19, ~989 as~~ults !n
    Central Perk. During rune of his in~~rvi~ws wDth ~e~ective Hartigan ~t the pr~c~nct can
    Apr€I Z0, 1989!1Niss revealed fat he washed I~ls cic~th~s vrrhen he ga►t home the night
    befare.
                   e.     Th€~ T'~mel~n~ o~ Evsnts
            The preys and v#hers have produced e[abo~te anal~rses of p~~oposed timelines
     covering the various events on the evening the ~ag~er was attacked. The public is
     asked to c,~nclude that ~e def~ndar~ts did eat have the time to p~articlp~ter in the att.~tck
     open the jigger because they w~r~ bu~y~ at sp~cl~c times, var~h ether assaults. It is


                                                                                                  ~s




                                                                                           P-APP003254
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 24 of 46 PageID 4245




      said that a series of attacks tocak place on the east side of the park, ending ~t 9.~5 PM
       and that the first of several attacks ~rounci the ~e~+arvoir occurred ~t 9:2~ PM, Eeaving s
       window of oily tin minutes fflr the ~sssul# can the fem~~e jogger.
     'Thls r~ason~ng depends upon a se~~ctit~e analysis of the evidence from which Various
      events at~a timid. In fact, nn accurate timeElne can be cohs#ructed because the
      ~v~dence regs~rding the #iming of the various events anc~ the indi~rid~~ls who particEpat~d
       in them is not su~cient~y pr~c~se~ ~o~ allow any exact conc~u~ion.
      A key time necessary to ~e "w~ndaw of c~pportun~ty" #h~or~r !s the ~~me a►f the assault
      upon the first o~ the male Jag~ers, L~~aaid Lewis. That time must be fixed at 9:25 PM, in
      order tv suppa~t the argument t~~t a `~vindow" D~ c~n~y fen minutes existed. However,
      the tal~owing ire the various times given as the possible time of the at4ack ~n r. Leuris:
      in ~~e original pD~ice repart created Apr~~ 79~'t a detect~~re r~cord~d the time as 9:25 PNI;
      anther ~umt~ary of the events b~ ~ paC~ee o~cer had the attack occurring a~ 9:42 PM;
      ~ d~tec~ive's chronc~lc~gy summary has the attack also as c~c~curr~ng ~t 9:42 PM; tie
       A~anhattan district ~i~t~rr~ey'~ vffir,,~ recorded 'fit as 9:42 PM ~n them ~c~rono~ogy cr+~ated
      ~p~~ 2~, '~~~~; ~f the ~~t tr~~~ ~c~ t~t~e was ~a~ed ~~~ the ~s~~ui~, m~~~ #~~ t~~~ ~h~~ ~f~.
      Lewis !eft his residence at 89th Strut as 9:22 PtU~; at the secan~d tr~sl, testjmony
      indicated that 9:24-9:28 PNf vuas the tune t~~ #~tis assault; ~n a 2UO2 ~nten►~~w, Mr. Lewis
      ~tat~d #hit ~e never kn~aw an exact fime fir the assault, but ire X989 he had ~st~ma~ed
      fha# he left his hcau~e s~otnetime between 9:1~ and 9;15 ~M based €~n w►hat the
      prosecutors .had ~+~Id him. Attached Is Exhibit ~, h~c~h shows same d~ffer~n~ p~o~~#bl
      timel~ne~ based ~n the credible testima~ny of ir~div~du~ls at dj~ferent parts of these
      Rroc~edin~s.
      ~Ilustra~v~ ref the u~reliabflity a~ c~nstruct~nc~ t~meEines ~n this case is the fact that not
      even the bask assumption upan vuhtch fie "av~ndc~w of apportunity" #heory is bayed —
      ~ha~ ~~e ~ag~er was att~c~Ced some~me ~e~nraen 9:~5 PM and ~:3t~ PM — ~s free from
      doubt. 1t his keen assumed that the jogger wras at#acked ~t ~pp~roxima~~fy 9:15 pM~
     ,b r~ the a#t~cks upon the mats ~€~ggers at the r8servvlr. Not pra~v~ausl~r a holy
     cvr~tested issue, the evidence es~ablishlrtg the time o~ the attack an the logger has been
      accepted ~o be: that she I+~€~ her apertment at ~pp~roximately 8:55 after having a~ chat of
     unknown duration with a neighbor that her normal jagging rate, over her normal route,
      would have put her et the scene of the at~ck a# approximately 9:'~ 5 to 9.30; and that
     she expected to ~e beck at her apartment at 1Q:~O to meek someone. The Mme
     estimate leased ran these elements ~~ hard{~► precise. F~erhaps the jogger ~rri~ed a# tt~~
     park dater thin estimated ~# shy was held uR by ~a~ic, or traveled a ~if~er~nt routs #hen
     the norr~rtal one, or stopped t~ speak to someone or to browse in a s#aye. Any ofi these,
     or nur~narous other possfbiti~ies, coufd have delayed her arrival et the point of attack in
     the park #a 9:45 PNf, ver~th s~ili plent~r of Mme #v get ~►acic tv her ~patptrnent a~~ about ~ 0:0~.
     In t~~# event, sire was assaul~~d ~a,f~er tie t~~le ~a99ers, and the "window cif opportunity"
     theory becomes irrelevant.
     ' e be~leve that no accura#~ tlm~llne exist aid none can be reliably constructed.
     D~s#r~ct At~+amey Morgenthau and senit~r staff members, in ~ me~fiing with us to dis~us~
     the c~s~, agreed ~~# ~t was ir~tpc~s~ibfe to #ix ~m~~ accurately enough to suppQr# any
     argut~e~nt~ any ~nr~y ~r the other, abut fh~ passible involwemer~t ~f the defe~dan~s in the




                                                                                               P-APP003255
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 25 of 46 PageID 4246




     rape of tits ~o~ger. No precise estirx~ate is offered in the Ryan ~tffirrr~at~on ~s to when
     the Jogger was a€~acked.
                      f. Forensic evidence
     In the publf~ity surraundin~ the motions by the defendants to vacate their conv~c#ions, a
     camrnon there has begin ~s~ the ~~strfc~ A~tcfrrrley's inr~e~tig~#~or~ demanstrat~d, bar naw
     DNA evidence un~vai~able a# the time o~ the trim, #hat ai9 ~f the forer~sjc ev~d~nce
     admitted at trim has now been dtscred~~ed. 'his con~sntion is in~~curat~.

     1"he rnas# Important never tcarens~c evDdenc~ is, cif +course, the DNA tes#s proving that tie
     pr~vlously unidenti~~d semen snd pubic hair belonged to M~t~~s Re~~~, 7h~s finding
     adds nathing #c~ the evidence ir~traduced a# tr~~l ether than Re~res'~ i~~nt~#y. The proof €n
     defendants tr~sis brought c ut the fact ghat the seven sad pubic hair evidence was tfiat
     o~ an uniden#ified person, ether than the defendants. The new D{~A evidence,
     t~ere~or+~, does not assist In de#errn~ning whither the d~~er~dant~ were present during
     the a ck on the jogger.

     Over euidence admit#ed at trial consisted af: three ha~rs~ cane pubis, found on Kevin
     Richsrdson'~ cic~t~t~n~g that were "cansisten~" w~~h the jogger's h~1r, one heir "canslstent~
     wi~i~ ~i~e ~ogg~r's faur~d a►n Steven Lopez' c~+othing~ a bioo~ st~~n ~n ~aym~nd Santana's
     sn~ak~~; ~nd~uiduai blood stains can Yus$f Salaam's jacket and Steven Lapez's
     underwear; and semen ~t~ins era fh~ und~ea~►ea~ of Antron (~cCra~ end I~~v1r~
     Richardson and the sweats~Irt ~~ Raymond Santana.

     W~ have nvfi ~ieen give access to a31 c~~` the forensic test material. Nevertheless, it is
     apparent, from fie Ryan Af~rma~ion, that no new E?(U~1 evid~r~ce con~ad~cts any a#' the
     ~~t~t~~l~ ~~ttrg~u~ c~ ~~ ~~"~~~: E~~~~~ h~~l€~ ~?~4+t► ~~~n rA~~t~~S~ ~;' ~?~ ~~~~~f ~+~~rs~ej #~
     redo the same testy to which their experts tea died at trial. They have, in some
     respects, disagreed with ##~e pre~viaus testimony.

     Tests d~scr~bed in the F~yan Affirma~lon concern hairs tou~d on Kevin Richardson. A#
     the ori~ina~ trial, #~st~mony was presented that the heirs ~oun~ on R~c~~rds4n were
     '~simi~ar" ~o the ~c~gger's hair. The new FBI microscopic analysis tests, hr~wever,
     conclude that the hairs found on ~ich~rds~n ware not suitsb6s for carr~p~r~sc~n. 1n other
     wards, n~ c~mparisan could be done. I~ew mito~hvndr€al C~I~A tests cc~~ducted on these
     hefts were in~nr~clusive, ~.e., nu cc~nc~usions cc~urd b~ drav~~ frarr~ the results.

     According to the Ryan A~rm~#can, the hair found on l.r~pez's clntf~ing canncat be Found
     ~rad~ ~h~r~f~r~, c~nr~ot be retested.

     In addition, new t+~sts vu~re conduc#~d on hair and btood fond on a rock recovered a#

     6 As pert of the ~3istrict Attom~y'a inuest~gation of Reyes's claftn. new forensic tesi~ were conducted by
     the FBt and s p~iv~t~ l~bacatory on soma of the physical evidence tl~~t was pr~s~nted at #h~ original frials.
     As yet, we have riot b~Qn provided with the fob reports from ih~e private laboratory end nave begin able to
     obtain ~~cess to only some of the Eab t~epcNts pre~~red by the ~B1 Irt cor~neet~on with those test. Thus, It
     is not char precl~ely whit evidence was re-tested at what wer+~ the r~s~~ts o~'those tesE~,




                                                                                                       P-APP003256
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 26 of 46 PageID 4247




      the crime scer~+~. The r~sw test results sppsr~ntly concluded that. {1} no comparis~►n
      could be dune on the h~~r fiber because n~a suifable control was aua~lable; and {2} the
      bload can the rock was €ound to b~ female but inconsistent with tie jogger's ~roflle,
      however, ~vnt~rninatlon is Hated as a possible reason for this ~n~ons~stency. Thee test
      resutts seem #o have n~ be~ring can the defendants' par~~ctpatian in the ~agg~r at#.~ck.

     The f~yan ~ftirmation makes no reference to the blr~ad or seen evldenc~. This
     evidence w~~ by r~c~ means disposi~ve at t~lal, but the ~~~t that it exists ~s ~mpartant. For
     ins~anc~, ~t contradicts various reports that no bland w►a~ found an any of the
     defendants.

     In sump the new des# results establish that N~a~a~ Keyes is fhe prevloust~r unknown
     source o~ th$ semen found on the ferx~a~e jogger and her clo~hinc~. They dry not proua
     the# the defendants could not have participated ~n the at#ack.

     ASSAULTS CIN C~THER~

     In addition tv theft convictions for the rape and assault Qn the #ema~e jogger, the
     de~'~nd~n#s were ~tso convic#~d ref cr~rr~es with respect to other attacks occurring that
     evening; Ke~rin R~ch~rdson, Antrvn III~cCray~ Raymond Santana end Yusef Salaam mare
     convicted of riot, f~t~ robbery end assault of John L~ughfln and the ass~u~t upon David
     ~~~nri~. €~h~~~~ V~di~~ vu~~ c~nv~ct~d ~f P~a~. mother d~fenda~t, tev~~ L~pe~~, v~h~ ~u~s
     a centr$t ~e~endant in the case a€ fhe ~ern~l~ Jogger, arranged a plea bar~aln ~nrhereby
     he pleaded guilty #~ fhe assault qn Loug~rlin and rere~ved ~ sentence of ~1 '~ #a 4 years.
     in addition, Michael Briscoe, Jermains Robinson, Antonio l~ont~lva and C~~I~nda
     Escobar pleaded guilty to uariQus ~hargas of r~Qt, assault, robbery and a##empted
     rr..~h~l~r s ~~~r; r~~~~~± t~ #~$ ~##~~!:~ :~~~~ ar:#~r:~~ ~6~`, L~~~~lb^ gnu L~~~~.


     Jus~ce TeJada ruled, as #1~e ~3istr~ct A~tome}~ recommended, that the convictions nn
     these charges agaln~t ~he~ d~fendant~, as w~l~ as #h+~se invc~~~oing the female ]ogger~
     should b~e vacated, althcsugh the newly discovered ~u~dence of ~a~~ias Rey~s'~ rape a~f
     the #emale ~Qgger related only to that event. V1fe underst~n~ the legal position
     underly~~g Justice Tejsda's r~i~ng, that the existence of ngw evidence regarding the
     rr~ast slgn~can# charge against the defendants may have a~fe~ted the Juries' ability to
     consider ~~+idenc~ regarding the ether charges. However, we believe that th+~re ~s na
     reason, on the merits, to thick that ~ juty ~airiy presented with the evidence ~gains~ the
     defendants would came to ~ dii~er~~n~ conclusion than was reached before.

     In the ~r~~ ~1~~~, ~~rr~e ~f thg de~~ndas~ have rep~~t~d their adm~ssi~ns of gU~~fi.
     Raymond Santana tes~fled ~t a p~rc~le hearing on Fsbruary 9, 1994 and he was
     questioned about the c~~ne~ he comtnittsd on A~ri~ 19, 'i 989. Fie adrnitted that ha end
     his ftfen~ds ~i~anned to go t~ the perk that night to rob attd assault pe~pie. H~ s#aced that
     about sever ~r eight if~er~ds davi~ed the plan. They were prepared to atttack whoever
     they en+~aunt~red that njght in the perk. Ser~tana r~ft~rated that they hid I~t any, a
     c~u~~e, gc~ because the man was with his girl end. Santana a~s+~ admitted to bea#~ng a
     man. hie denied only the rape. 1Nhen Art~ron NicCrsy wend before the p~rafe board in




                                                                                        P-APP003257
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 27 of 46 PageID 4248




     ~fovember '~ 994, he admlfted aEl of hip crimes ~x~cep# for the rake ~f the female logger.
     Twc~ of the de~~nd~a~ts, Rayrnand Santt~n~ and Ksvin Richardson, during int~rviev~s
     inducted by d~t~ct~~res ire 2~0~, a~~nitted their p~rt~cipat~on ~n the assaui~s that did nat
     invalvs the jog~8r.

     ~`he District Aftc~mey ~~s painted c~u~ that these pr~stMtr~ai $dm~ssions of gull# cannot ae
     taken Into cons~+deretion w~rith respect to the defendants' motions tc~ vacate their
     can~rictions, since that issue must be dec~d~d on the b~s~s of e~ridenca that could have
     been ~ntrodueed at #ri~l. However, there is nv reason tc~ ignore such statements when
     attempting #c~ comp t~ a conclusion as to whit s~tua~~y happened.

     As with the case invalving the ~emsle Jagger, ~os~ cif the ev6~enc~ with r~spe~t to the
     other crime ccar~nes from tf~te statements of the par#ic~pants in these crimes.

     Thy follawing is a I~sting ~~ same o~ the ~uld~nce r~g~rding #~~ floe defendants'
     ~~rtfc~pattc~n ~n the c~th~r ~ss~ult~;

     The assault an Antonia D~ez. A ta~ai of 23 peap~e were named as p~rE~~ipants ar as
     bung ~resen~:

          Richardson was Irnplic~ted by 7 accomptices; he also admlt~ed participation.
          S~nt~n~ rne~~ impldc~ted by ~ acc.~mp~i~es; h~ d~nled p~rticipati~g although he
          sa~ry snore kind of r,.~mm~t~on from a dlstaric~.
          McCray was ~mpllca#ed by 6 ~ccampl~ces; he admitted part~c~patian.
          Salaam was implicated by 3 accomp3ice~; ~s did not ~dmi~ or deny par#icip~tivn
          but was prss~n#.
          !~l3~~ !~~~ !!~~a~!i #~~ ~~~ ~ ~~cv:~p~~~~~; ~~ ~~~~~:A:~~~~~~ ~~Ir~~ ~re~~rt~ ~~t
          denied part~~ip~t~on.

     "the har~sstr~en# of the cflupfe can the tandem bike. A total of 'f3 people vwrere named ~s
      par~c~pants ar as being present;

            Richardson was Implicated by ~ accamp~ices; he also admitted p~rt~cipa#ion.
            Santana was not lr~npilc~t~d by anyQn~; he did n+~t ment3or~ this inc~dertt at ail.
            McCray way jmplicated by '[ ~ccamptice; he admitted pa~ticip~tian.
            Salaam was implicated by 2 accomplices; he admrit~ed participation.
            Villas was implicated by ~ accomplices; he adnni~ed par#iclp~tlon.

    'The cr~s~~ng c~fi +~ 9~~ S~r~~t 'Fr~~~v~r~~ r~~d t~ t~t~ r~servair. A ~o~f of 17 people
     ware identified as ~avirtg gone south ~owar~is the reservoir:

           Richardson vans implicated by 2 accamp~ice~~ he admitted gang.
           Santana was fmp~icated by ~ accamp~ic~s; h~ admitted g~~ng.
           1l~cCr~y was implicated by 4 accomplices; h~ admitted gc~inc~.
           Salaam was Im~lfcated ~~ 3 ~ccompl~~ces; h~ admitted going.
           UVise ryas implicated by 1 accompitc~; he e~entu~ily admired going.




                                                                                          P-APP003258
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 28 of 46 PageID 4249




     The assault on the Jc~g~er David Lewis. A total of '1 ~i ~eop~e were id~nti#€ed as
     p~rticipan~s or as beln~ present:

            R~chard~on was fmp~fcated by 1 ~ccompllce; he denied part#c~~a~io~,
            ~`antana eras implicated bar 2 ac~amplices; he admitted participa#i~►na
            Moray was frnpEfc~ted by ~ $ccompl~ces; lie did nat discuss this assault.
            Salaam was ~rrtp~€caked by '! acromp~ice; he did not dl~cuss this assault.
            Vllise was nc~t impYica~ed by anyane; he did not discuss this assault.

     rthe ass~u~# on the Joggec John Loughlin. A tc~ta~ of '~9 people were ides#ifi~ed as
     par#icipants or as being present:

            Richardson was i~tpli~e#ed by 5 sccornplices; he denied partic~patfon.
            Santana was fmpl~cated b~ fi accamplfc~s; h+a admitted par~i~lpat~on.
            McCray w~~ implicated by 6 acc~mpfices; h+~ admitted p~r#icip~t~on.
            Salaam was lmp(icated bra 7 a~cr.~r~pCi~~~, h~ ~drrai~t~~ p~rt~clp~t~~ar~o
            iditlse was 1mpCicated by 2 sccamplices; he did not discuss this assault.

     Wh~t~v+~r car~c~usions may be reached regarding Ma#~as F~e~es's cl~irn that he raped
     the fi~t~►a~e jigger alone there seems #o be no reason to believe that the sie~endar~ts
     N►~r~ ~nn~acer~t ~a#the o~h~r ~r~~n~~ fc~r which they ure~~ c~nvict~d.
     Ct~hi~~..UIC~N

     The anly new evidence that exists re~ar~ing #F~e events ~n ~en~ra! Park on the night of
     ~~~r 1~, 1~►~~► ~~ f.~~ ~t~t~~~~?t ~~ s~r~~! ~~~~.ils~~~~r !~~~as R~je~ w~~~ "~~ ~l~~~
     ~ssautted and raped the ~~m~le jogger. DNA c~nflrms that t~ey~es raped the logger but
     we have nothing bu# h1s uncarrobarated word that he did sQ mane. ~f Reyes's Maim that
     h~ a#~acked the Jager' by him~el~ is true, i# necessarily follows that the staternen#s of ~e
     flue defendants who were convicted r~~ the came, as weiE ~s those o~ t~r~ other
     witnesses wha described fit, were erroneous.

     I~t #tat event, the ques~c~n apses whether the sta#~m~nt~ were ~co~rc~d ar "sugga~ted"
     by the inte~ragating ~ff~cer~. That qu~s#ion is, of course, central #a c ur task ofi ar~alyzin~
     pr~lice ~ehavia~r wffih respect tv these events.

     We believe that the issue o~ coercion was laid to rest authorifstfvely by the exhaustive
     apirtion of Judge Gslligar~t folf~w~ng a lengthy Huts#fey h~a~ing. W#~eth~r the
     d~~endan#s' statements were a~cu~~~e~ or not, ~1ne methods used ~n c~bt~ining them v9rere
     examined by Judge ~aE~igan with utmost care.            e have nat seen any evid~nc~ tc~
     suggest that Judge G~Ilig~n was in ercnr and our re~vlew of available ~nfc~rrr~~tion
     confirrrns that police interrag~t~ons were conducted p~o~essionally and ~n accordance
     with applic:abl~ rules.
     Affirm~n~ #hat nsith~r the police ~c~r tote prasecuta►rs engaged in ou#~lght ~oerc~vn, tie
     ~is~ct A#tc~r~ey has th~ori~ed that ~~cts tray have inad~~rte~tJ~ been suggested to




                                                                                          P-APP003259
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 29 of 46 PageID 4250




     defendants and witnesses, enabl(ng them #+~ describe the atfi~ck on the logger with
     sufficient par#~cu~ar~#y ~o make their statements credible. Ta determine whether this sort
     of thing went an, i~ is necessary to analyze the cons~st~ncies and lnc~nsist~ncies in the
     var~Qu~ st~atem~nts. The consid~r~tic~ns are sim~[sr to these relevant to the basic
     question ~#whether Reyes is to ae believed whin he says he arcked tf~~ jcagger alone.
     Those wha be~i~ve Reyes smph~s~ze the €nconsi~tenc~es ~n the ~defenden#s' sta~~m~nts
     and those wha da nvt b~lleve him point to the statsm~n#s` ct~nslst+~ncies and to €ether
     suppor~fng evidence.

     The Distr~c# Att~mey, in responding to d~#'end~nt~' rr~otions t+~ dismiss the charges
     against them, Iaid out, in cons~dereble det~il~ tote arguments supporting #h~ cc~nten~on
     that RE3~/@S W'~5 ~'1H St.~I6 8~8CCC~F'. Since the D~st~c# Att~rn~y i~ad no ~easan to ~xp4or~
     mounter-arguments, ure have done so, in order ter campl~te the rac~rd.

     1Ne conclude that the various inconsistencies In aiefendants' statements, ar~~ the ether
     recen#ly revea~sd weaknesses in the evidence ~r~esented at trill, when v~ewe~d in light of
     ~+e~+a~'~ ~~a~r~ t~~~ h~ ~~~~n~ ~tt~~k~d the ,~gg~r, cr~~ld ~ff~ar~ ~ r~~~s~r~~bt~ b~sl~ #~r
     maintaining that Reyes did, lr~deed, ccammit an a#tack an the jogger by himself.

     Haweve~r, the consistencies fr~und in the defend~n~' statement, the infc~rm~l remarks
     made by the ~efsndants at various times, the corroborative testimony of other
     ~tritn~~~~~, the ~b~e~tce► a~ ~ con~6nc~ng trtc~#3ve fr~r R~y~~ end ~t~~pic~~n o+f his ~~n~r~l
     credibility, lead us to conclude that 1t is m+~re ~lke~y than not that the defendants
     partic~pat~d In an a#t~ck upon the jogger.

     Vile adapt the view that tie most likely scen~r~o far #h~ ev+~n#s of Apni~ '~ 9, '~ 98~ was that
     +~~ ~~ff+~!~~~~#~ r-~!'~'~!~ a~an ~h~ ~Q~~r ~~~ ~~b~A~f~~ ~!Q!" f~ t~l~ ~'~''±~ k~.~~ ~~ ~tt~~~~
     albeit wi#h sexual ove~tonss, that they inflicted upon c~t~er vi~tim~ in the perk that nlg~t.
     Perhaps attracted ta► the cane by tie ~o99er's scrams, Reyes either Joined in ~e
     attack as it was ending or waled until the defendants hid moved can to their r~e~ victims
     before descending upon her himself, raping her and infl~c#~ng upon her the brutal Injuries
     that almost caused hsr death.

     Qn this theory o~ the facts, there ~s no reason t~ bel~ev~ that the defendants were
     prompted i~t~ ma~Ing e~rQneous stateme~nt~.

     V11~th respect to tie other crimes for which the de#endants wire c~nv~c~ed, we are aware
     of no new evidence ar reason to review the old evidence regsrding those crimes. Twc~
     c~~ ~ e~efend~nts resfflrmed their g~i~# for tf~~s~ ~r~mes at parole he~~irtg~ ~~d or e ~~
     these, together vujti~ $third, did so In 200 ,after Reyes came forward to make hfs
     confession. IUloreaver, four other ~nd~vlduals who had pl~ade~ guilty to the assaults,
     Emp~icat~d the de~er~dan#s ire these crimes in #heir Interrogations be recorded sta#ements.
     We understand the technical legal pos~t~on espoused by the District Attorr~e~ and
     adopted bey the Court, v~c~ting these conv~ctf~ns. However, we ~rr~nnly b~li~ve tF~s~ this
     leg~~ ruling affords no bests for msin~s~ning that the defendants r~~r~re got involved in the
     other cr~r~es for which they were conuict~d.




                                                                                            P-APP003260
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 30 of 46 PageID 4251




     C3BS~RVATI{3~S At~Q L~SSt~~~ (.~AR~IED

      In addition to our facfua! conclusian~, we of#er the following o~~etvatic~~s:

         •
         ~ Early ass~t~nt~xtent ofs s~n~or c~mrnand~r
           Some early cor~f~s~on in #his +r~mplex case could have been avr~idsd i~
           pr~ced~res which wauld likely be used today €n a s~mi~arly co~pisx invest~gat~on
           were in efFect then narr~~iy: the esta~Iis~tnent of 12-hour tc~uTs for the s+~nivr
           com~nander~ overseeing the ~nvestig~#Ion; the ~s#~blishment of s camm~nd
           cenfer were ail infarmation related to this inves~iga~io~ could he recaiv~d and
           ~or~8lat~d; and the estab~~shmenf of regular brle~ngs so that all personnel
           assigned t~ the case ~auld be kept infc~~rned.

            ~stak~lishment o~ ~ 1111an~c~m~nt Team
            A managem~n# #~a~m should ~av~ been est~blCshed on the evening of A~~iE 99,
           '~X89, fir the purpo~s cif oversee€ng a~1 lnves~gat~ve steps and f~cilt#sting
            infQrrr~at~~r~-sharing am~r~g al! investlgat~ve ~ersonne(. Had this occur~e~3, factual
           accr~~nt~ provided by the su~pect~ that lacked clarity or needed additional
           ~xplora#~on could f~ave been Identified and resolved prior ~o vid~otapin~.

         ~ Allocat~an of ad~qu~#e space to conduct interview of m~nars
           ti~r~~ I       1 ~~                    ~Y~1    II~M          ~



           There was Inedequa#e space to conduit inter~riews ~f minors. This problem hes
           anly b$~c~me worse vtirith the p~ssag~ c~# time. Thy D~p~rt~ent shocald consider
           rehgbi~itatin~ ~~ constructing new precinct space to ac..~ommc~d~te interviews of
           rt~inc~~.

           ~v~dencQ s~oun~blllty anal control
                                          .,,_..
           The then Manhattan Chtef of C~etecti~re~ brought home with hIm the a~ly available
           copies of sore Palaraid photos of the fem~~e jogger that had been taken b~+
           investigators, tr~aking them unava~labie ~'or use by the ~rc~secutor during the
           videotaped questioning of the suspect. T~~ F'o~aroid phoxos were eventually
           m~d~ avaiE~iale tv the prosecutor taut only dur~n~ Kharsy ise'~ videotaped
           1nt~rrogat~on. This act~~n could have exacerbated problems associated with the
           interro~~tlons. It was ohviously wrong for phis t~ hav+a ~~currad~ but it does not
           ~ppe~r to be a systemic pr~►bfem and is unli~Cely t~► recur.

        • For~nstc manege~ went
          During tie photQgra~h~nc~ of the pants ~f one of t~~ defendants, the pants w~r~
          placed on the pracinct Boor, craat#ng a risk of potentiaE evidence contamina#ion
          and compram~s+~ of any trace ealden~ce t~k~n dram them. Again, phis e~rc~r is
          unlikely to recur because a~€ reforms ~~p~ement+~d after the Qepartment`s cri~rre
          scene unit was reorg~n~~e~i and its procedures were reviewed and modified in
          1935.




                                                                                        P-APP003261
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 31 of 46 PageID 4252




       • Case r~v6~~rr and cQordinatlor~
          tt is now kn~wr~ that among the series of tt~oient ct~~mes #hit he ~~amm~tted, Matins
          Reyes also raped a ~voman in Cen#ra! Park on April ~7, 198 , just ~vvo days
          before the jogger ~~tack. There has been same cri~iclsrn +dirg~t~d at the
          Qepartment for the failure t~ connect the A~r~~ 77,'1989 rape to the Aprli ~ ~, 'i989
         ~~t~ck on the Jagger. Reyes was ldenti~ed as ~ possible suspect in the April 17,
         1989 raps, and u~as later s~r~s#~d, in Augcrst, "i9~~9, for ano#her ripe and murder
         to wi~~~h he ultimately pleaded guilty ff, ~t~the t~m~~ It had c~ccu~ed ~o e~~h~r the
          palace or the pra~ecut~rs that fhe April ~9 ripe rnlgi~t hive been cammi#ted by
         tie same individual #hat had raped ~~meone on Ap~r11 17~'r ~t would have begin
         simple #o compare ~e C~NA r~co~rered from the jogger ag~i~st #hat of the
         defendant they naw had in custody. ~u~, the police and the Dlstr~ct Attcamey's
         office had a set cif c~nfessians end were satisfied #hat the defen~~r~ts
         ~erp~trate~ the attack on the Jagger. Whey had nv cause ~o snatch for Inks ~t~
         ather ca~~s until DNA tests in November, ~989 and#cat~d t~~t the s+~me~ frorr~ ate
         Jogget~ d1d not mach any ~f the defendants. Tad~y's case review methods would
         ~s~~~ r~tl~l~y ~r~~r~~~~ the pr~b~bilit~ ~f id~~#~jr~r~g ~s~~~ ~r6~h se~c~~~gl~ v~r~ ~~~a
         s~m~la~ti~s.

          Another factor that may have interfier~d with $ reali~a~on that the ~►pr~l 7?~' and
          April 19~' rapes were connected was fhe fact thaf one a►f them was ir~ves~igated
          ~s a h~r~ic~d~ case and the ether ~~ ~ six c~Dm~~ ca~~. under ~u~ent
          pro~adures, ~nf~rmatic~~ ~n c,~ses like this 1s s~s~ed.

          Use of DNA
          !n ~ 989, prvicedure~ were ~~t in place to facil~tat~ the comparisa►n of DNA

          were takan by the ~3istric~ Att4mey's office t~ prepare ~,~r tri~~. This ~rob~em is
          un[Ike~y to recur due t~ ~e crea#ivn in ~~~4~ of a DNA databank. QNa ~s now
          r~►utine(y► calf~~ted from defen~an~ convicted a# cer~a~n str~~u~c~ri~y pr~scrib~d
          crimes and 'fed ~ntc~ ~ database to which bo#h the t~epartment and the District
          ~4ttom~~'s office have ~~cess. URident~fled DNS# sv~der~ce r~c~vered from a
          crir~te scen+~ is ent~rs~i in~~ the d~t~ban~ and stored for f~#ure compa~~sons.



                                                            Respectfully submit#ed,

                                                            ~111~chael ~. Arrnnstrong, ~~q.

                                                            Stephen L. ~at~rrrterrn~n, Esq.

                                                            Jules Martin, Esq.




                                                                                         P-APP003262
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 32 of 46 PageID 4253



                                                                                       Suti~ 2400
                      ~                  ~                                                 ~t~utfs Ffg~sBraa ~treot
                      ,~     ~      .~
                                                                                       J~~#~fi~t t.. 8~~1
                                                                                       ~13.833.888T !e6
                                                                                       ~13.~33. 9 fit
                                                                                       Jt~n~th~ns~ai     ur~~om




                                                             ,duly ~5,2'Ol~

     ~~a fectrv~~~ 1~~1 ~rr~l~er~.2~~re              k~r~d~tr.r~na}

     Rr~~e~t Zi~n~
     St~a~dd~u,~rps,Slat,Mea~h~r.& Morn ~.T.P
     raur Ti~n~s ~►qu~r~
     New York,1~~3~~-~i522

                 [Z~.      '~aur Cor~ponden~e of ,butte 9, 2t} ~ ~

    I3eAr I~.~r. ~'imet:

           Iwr4t~ ~n 6eh~~Yc~f ttie f~llm~~ak~~ working ~n ih~ yetunti~l~d pro,~sct r~~arding the
     Central Perk j~~g~r c~s~, in r~spar~e tQ ~c~ur ~~ttcr ~fJuiac'~, ~0id.
              'i'h~ Ei~mmak rr~Ghrz~ ~u~ tx~ your cli~n~a in la~pes oaf cal~~ct~ t~~ir r~c~ilectic~n~ end
     insi t~ ~baut tic case, .in order to fain p fuller pi~ciur~ ~f this c~ec:ad~-ald hi:~tc~ri~c~: event In
     z~ s~cx~rse tc~ t1,~~ir gc~d-faith inquiry, your c:li~nt~ h~v~ r~t~inad counsel #c~ pr~empt~vely
     ent~m~raie their cancet~s.

                  i~ ~,r~acct, hov v~r, is in its ~vcr~ cariy~ s~a~es, ~s you ~~kno~r~~~~ i~ your i~~~~~. ~'~ur
     c~icnts c~nao# pos~i6Py ta~,~ect tt~ #heir portrayal ~n ~e pro,~ect; them ss nat yet xny pc~rEr~yal fvr
     tla~in to find t~bj~cct c~n~~le. ~ Yau~ clients ~:~n ~.~~n r~:~~ a~.~urcrl that if'this project camp ~c►
     i~rui€icon, the film ~v~u~~c! be n~~taculvuts]~ t~c~scarchr,.~ end vet#~d bred csu the pc~bii~ r~crord ~n~.
     and► ~cv~ i~vesti~mtit~n und~rt~kken by the filn~ak~~. ~f'ynur clients sir~c: ~y wash t+~ fvr tb~c
     f~~m. z~s toy receive ~eiar p~r~p~c:~~v~ nn these e~~~nts, theme they wild ~ccc~t ~hhc ~~k~rs'
     styli-a~~n of~'~~ ~t~ spit ~f~r in~rvi~ws.


      ~ Given the C~ct that no ~3.n~ e~cists, snd t~it~t ya~r cliea#s bane ~a ~~.~i;; to ~eti~v~ tha# th~c
     ~ilrnnr ens ~ wrt~n~ them in ar~y way, the rcqu~~t fur t~x~ ~ila~t~ak~rs ~o preserve and
     dacum~nts r~~~i ~U ih~ ~rr~~,,,~eck is premature. S'~~ ~'"es# ~~, Gor~c~er~r .7"~r~ ~ I~uhher [.'~r.,1~7
     F.3d ??~, ?79 ~~€i ~ir.1.499}, ~"Spati~taon is the des~.ic~ic~n ar ~i~niii~~nt ait~errafion ofe~idcn~c,
     or t~~~ failaarc to preserve pert}= ~i~r ~ncather's use s~ e~~idencc ire p~~dlr~,g ar reasnrrrzbl,~
     ~"~re~eeabl~ l~~i~aliv~a.'~} ~em~h is added}. '.~'l~crc i~ ago fc~r~s ble I~~igatian, let ~ic~~e
     "p~n~i~~g„ or "rcasoc~bly ~c~reseeable" liti~~tion.


     nt~rrz~►7~oy~ aug~a2~.aa~a~
      Antst~orege          ~ Naw York        5aettit~
      ~ell~vu~               i~rtlind        8han~hAE
      Ln~ Arrge€gin          8ttn ~rendscn   Wo~hlr~gtor~~ A.C.                                 w+~rw.dwrcam
             ~. ;.




                                                                                                        P-APP003263
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 33 of 46 PageID 4254




      Rtr~crt ~im~t
      July 25, x"01 ~
      T'agc 2


                T~.egardl~s of wbcth~r into ,i~ws occur,shoed tic fi~rn~~,ker~ chao~e to include a
      portrtty~tl o~~aur clients in an~r projectfh~l.is d+~v~lup~s~, ihegj vaauld Fie en~i~ed tc~ the full
      ~rr+~t~ectic~n c~rthe ~ixst ~ncndmc~~ A~ roc t~~nztcd Statcs ~~aprem~o Cott has he~t~,"[~a v~io~
      pictiu~cs a~~ a si~~fc~r~~ medium fc~r tine com~nun~+c~ttian vf~d~us.~' ~3urslyt~ v ~'~~.sor~ 3~3 U.~,
     495,5~~,(~9aZ}. It !'u~lc~w~ that"~x~,n~,~;si~n by means ofrno~ior~ picture, is ~c~ude~i ~wit~in t1~c
      r~~:~~h end~p~ress ~uar~r~ oftie Fir. end ~ourr~enth ~n~ndro~en~," ~. ai 542.
     "I'apular enterf~.sinment is e~t~tled to the same ~co~it~tivr~al pro#~ect~ican a~ 1l~ ~x~,c~sitYc~~ of
     p~ii~cal idea: Tt i~ c~~gr #hai works of~c;~a~ ire ~~nsututxoatal2~r p~rot~ctcd ui die scene miner
     as ~olitica~ trr~aatises and tt~p~c ~cK~ stv~ics." I"c~lydnros v. firs~enti~~`h ~~n~t`u~y T'r~x J%il~ ~',nr~a.,
     ~i? Cal. A.p~p. ~~h 3~8,3~3-32~ ~I997). It is ~~c~ worth noting that your clieots~ ~r~o were
     g~ve~nment viTci~i~ secttlin~ vn~e of the hi~hcst-prtr~ilc +uses ofthe Z4}'~'~eat~u~~r,~~ public
     ~~ures.

             ' ~h~ f~lmiva~e~s III wish ~a rnee~ wi~a your ~t~ents fo discuss the ~.~e d~.~~ite the init~~l
      ~actian ~movt~~ed by tl~e r;n~uiry. Any interview, h~aw~uer, will nut be subjc~ #.o any
      prec~n~~t~ons, If yau'd like ~u discuss dais ttcr ft~~r,or ~n~n~,e an itl~~r~ew, p~~~.~°feel
      frc~ to dive me a c~1~. at ~2I3} 63~-8fiG7.~

                                                            ~tncerely,
                                                                      ~p          ~                           A                ~
                                                                                          ~`~   ~,d            s ~a            ¢        ~~rg
                                                                                           ~~"'. A~~,
                                                                                                        '~:o~ a'd's.~~'q~`     ~,~,~    "'`~   ,.w.~.,i~
                                                                'w.              ~ ` '~
                                                                         ~~~H ~~✓j
                                                                .   "" ~                                              ro '3t
                                                                3.~~.ti
                                                                      '                                           w~
                                                            FYI
                                                            J+Otld~~l8ti L. ~C~~




     zThis ]~ttcx i~ s~~t w~#hout ~a~► ~r~iv~r or r~li~q,~~shmt o~'the fi~rr~~~~                          ° r~~~s c~~ renra~i~a
     ~g st ~~►~r ~~ie~ts, Iof vv~ic~~ are e~cpr~ss~~ r~~~~~d.

     Mawr ~ ~~r~~ va~7~ ~ooi~




                                                                                                                                       P-APP003264
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 34 of 46 PageID 4255




                                       ~#~AC3C7►~hl, ARPS, ~L.~TE. ~'~l EAGH Ei~ & ~L~QM LL.P
                                                                     FtJURTiMES ~QUAFt~
                                                                                                                                rrwattwrr~ttce~s+~ o~~s
                                                                   h1E1N YC?t~€t IC~O~~-~i5~2
                                                                                ~..'.                                                 so~roN
                                                                                                                                      ~H~c~ao
                                                                      TEL: (2l2~ 73~-30UC~                                           HDUBTDN
                                                                                                                                   t0~ ANC¢11CL~8
                                                                      FAX: {2I2)'T~5.2Ofl0                                          HALO Ai~"O
          c                                                            wrnr~rskaddsn.cst~m                                        ~AA1 FltAAiVCf8~C0
     2 1 ~`73G+-8~~t3                                                                                                       J    wrasswe~tcrrau~ a.c.
                  r~uc                                                                                                              Yi+ll.htlNt#'TK3~
     ~! 2.7'77-21Si~0                                                                                                                 ~~wiNa
         ~i°4AIt. P~7bRi'iR0                                                                                                         ~r~uss~~a
     RO!"l~Rf'.Zlt~i       ~KADO~h1.G~}M                                                                                            F'FtANKlP#,JiCf
                                                                                                                            ~       NariQ ~tC?tJ~
                                                                                                                                      l.~iND6ft!
                                                                                                                        i             M~St"C~Y~t
                                                                                                                                      Mur~~cr~
                                                                                                                                         pAEtl~i
                                                                                                                            ~       SINGARC~ff~
                                                                                                                                       SYAl~I~Y
                                                                                    ~~~ ~~s .~r~ ~.                                     'i`t7lIYQ
                                                                                                                                     'PiQlR+Y~i~[TO
                                                                                                                                       Vt1ElIt1A




                               xoAathauL. ~B~aI, 7L8q.
                               ~av~is ~r~, rt '~~em~ina L3.~'
                               quite Z~€QD
                               $b5 SCrt~Ip►Figueroa ~ee~                                                                E




                                               ~ wrritte on ~►eI     ~f this firm's cli:~~~„ Bl~aab~h Led$r~r anc~ Linda

                               J~airatein, in x~sponse tv your letter' dated ~u~y 25, 2416. I s        ae t~h    you
                               ~nndicated yt~u w~~r~    tag ~+n b~ha~f c~~#~e "~ilmna.~ke~," you wary r~ferrin~ tt~ the
                                                                                                                       a

                                     sees o~my ~un~ 9, 2~~,~ I~#~rbane R~s~;c~, AvaI'h~ver~ay, ~n~ Trib~ca

                           ~i1~. ~Ieage 1~ m~ knew i~~ha~ as~um~#i~~ i~ ~~ox~°e~t.                                     .:
                                               ~Vbile ~ no~~ the fi~unake~' r~presen            on ~c~ clai.~n that e yet
                           untrtl~cl pro,~ect ire r~iing ~Ia~        artr~1.irk ~a gar        willt ~~ "m caa~   Iy
                           researched end vet          ," our clients re~ai~~d uu~a~~ s~ce ~r~c~~ art$ ~ docum~n~
 s                         the e~v~n~t~ suu~rvu~adim~ the earns r         ha~+e~ be~r~ bxas~d, paorly ~e~e +coed, fac~i~tly




                                                                                                                                P-APP003265
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 35 of 46 PageID 4256




          ~'anafih~tuu i~. ~e~l
          ~u~y 28,2~~~
          ~ e2                                                                                        i



          ~n~~c~u~at~, aid persc~nall~    d pxoflessio~.11y daraa.a,~g.~ {fur c~ien~t~ ~r~ I~kewi~~
                                                                                                 j
          cQnceu-ned a~bt~uttie p~osge~s for qua project. y pur~h ~,~ t,~o Iif~ ri,~h~s ofthe
                                                                                           x.
                                                                                                  i
          Cantr~lP       d~fen~da.~►t~ l~efar~ even contacting owr clients, t~~ filmmakecrs aligned

          ~hem~elv~,s fio ~. certain p~rspe~~ti~ve without axerciu~ due, ~mu~h less ac~rupult~u~,
                                                                                            i
          dil~,genr~t, Tc~ the e~~n~ the ~mm8ker~ are truly commic~ed tc~ f~.ir~xesa ~d riga~aus

          axed tharot~ h fac~ti~l r~s~aarch and ~caa~'~€cy, them is n~ apparent r son for th~~€

          x~luct~nce -tai represeart that t~~► vvi~I ca~nsu~t3th~ ~ourc.~s of ir~fc~xmatiom n~.med ' my

         1un~ ~, 2016 letter. V~i#I~otx~ any such assurances, h~wevar, our clients have no

         re ~u ~~ b~~ieve ~ha~ any depiction t~f them wYil tot pub3asl~ err~neou~ ~r mists i~g

         zmpress aAs and factctal assertive and ~v~i~I na~t re~3r x~n bia~e~ ~ourc~~ o~in~'o          ~t~n.
                          ~.d+ee~, if an~thig~, year le~tear ~tnd.~rscores the risk of a casual
                                                                                          i
         a~p~oach to the facts: Ms. Fair$te~, for insta~c~ was not a pra~~cutor iti the Ce ~tr~

         Fark~o er c         as 3~r~u as~~rt. 11~reov~r, yowr r~fer~nc~ t~ ~ cage as a "~is~o~cal

         event" ~~d "r~n~ ofth~ hi,~e~prc~~e ~asa~ ~fthe 2G~` G~en#~' ech~e~ the                  x
         hyp~r~rc~lic tendea~cies of ~a~se r~aa~ning---tibut ultimately tailing--~~ a~~curat~y ? ,

         r~covn~ aa~d portray the ~ve~ata o~'fhe case a~~i our cli~ent~' ml~s in the pr~~~cu~i~~. ~

         tote film's ~v~ntua~ porfray~ of our chi ~~s ~~a fans ~a adhere try the tnrtb, our clients




         1 This ~et~~rr i~ satrt wi#h a. ~ r~serva~ion c~~'r%~tts. As we noted ~ cur ~~i~r lever,
           ghat . ~a~ir~t~u~ and mss. I„~d$r~,r did nc~t sue r pre~tiou~ masre~re~enta~icans
           du~a,~ ~e pendency of ~lhe I~ ui~ a~ain~ ~~ ~i~y af~'~r ~"c~~k does nod Iicense
           ma~ici~us, YntaYrtional ar r~ccklesa d~ffam~n c~~~sem.                           Y




                                                                                                          P-APP003266
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 36 of 46 PageID 4257




          ~`vz~ih~i ~L. ~e~l
          duly 28,2~~G
          Pale 3



          are prepared to ~xer~~~ ~iae full sco~~ oftheir sights to challenge auy deiF~atory

          $ ~m~nt~, pa~ray~is, and i~mpl~catioa~ i~ the fir~at ~~~~sed film.

                         ~ u~~erstand year ~os~tic~n tv ~e th~.t the ~.Immakers aco a~ y~

          t~b~i~~ed ~o p~e~~rve dacusn      s z~Iated to a prc~jact. :~vev$r,given t~~t tae:

          f~m~nakers are on nc~ti    vfp~~t~~i~1 claims th~.t nay prise out of~e pmJec~ anc~ our

          cli~nts~ wi~lingne~$ to p~sua ~b.~n~, the:film~mer~ •h~.~►e ~. p~es~~rt and onga~ag .

          c~b~i ti~~t tc~ pr~se~ve materials ~aat may be~~m~ relevant to any future li~iga~ic~~n

          itsivolvin~ pa~entia~l~ d am~ory-s~~.ternsn~a, portrayals, and imglica~is~ns.3



              fie, e.,~, I~w "~'or~_T         C~, ~y, u1liv~nn, 37f ~.~. 254 ~1964~; ~m~r~la~d
             ~, ~ TA~t, X96 F. 5upp 11"7 , ~ 1?4 tS.~'3,N'Y'. ~984~ ~denyiag d+~f~nda~ts'
             mo~~n f8r summary judgement in libel action ari~in~; out o~tete~sion
             a~ a~n# r=s ~e~ic~ion ot~'~u~~ic. o:~ci~, ~ecau~a pl~int~ erted "dishonesty
             and ~►il~f'c~l f~sity in tl~e editing and pra~~rv~ioz~ o~evid~nc~"~; ~e        ~.
             G~a dwat~r v Ginzbur~, 4~4 F.2d 324, 33? ~Zd ~~r. 19d9~, S ,~g~~i~, ~9b `L~.S.
             I,0~9 (~ 97~~ ~a~rmirtg judgment a~ain~ de~en~a~at reporter aid ma~azia~
             publisher Yn ~ibal action brought by p~r~sidential candid~e whez~e the rep~artex h
             "added caz~t~in. i~nuend,~es tt~ avrn~ quo~eci ~~r~ts and quoted ether
             st~temexrts out of context ire order to supgoz~ hi~.pre~e~e~r~min~d r~~al~'}.
             fi ..~ ~u~~a1 e'v.             S'~;~rb       ,.~,C.. 22~ F.~.~3.27~, 217 ~S.D.N.Y'.
             2DU3} ("jA~ayt~n~ v~hv an~i~~pates bei~~;:a A           or is a p~rt~r tc~ s.1~r~uit must
             nat tiest~a~r v~ic~e, relevant ~~ridence that night beu~ ~c~ an adv~,~`}
                vn~sc v. ~,Tru~ed Stag. I~(lF.3d I12, ~2~6 +(~d ~~r. 1998 {"T`his ob~i~atio~ to
            preserve evidence a~is~~ when the paa-t~► his notice that the ~videnc~ relerua~t to
            ~°~~atios~-mast ~m~xou~~ ~rhen suu7t has air+ ~ b~~n ~~d . , .bud Vigo an
             ~cc~sic~n in o~ber circums~an+~ , ~ fog ~ta~ple when a party should ~av~ ~o~
            ~aat t3~a ev~~enae r~aay be relevant t~ fiiture ~~i tian~'~~ see •           Blita..~.
               arrigt~ ~nn~ern~, 7nc~, 81F.3d ~ 148, ~ 159 ~Is~ ~~r. ~~96} ~"~en e~id~nc~e
            iadir, e~        ~. par~t~ ~s aware.of circt~an~tances that ~x~ Iikel~t to ivy z~s~ to t
            fu o Iit~~a~ivn and ~efi de y~ pote~iatly relevant records without
            particularized ~nc~uir~', a~~nd+~r ~aay reasonably infer t the park' ~rob~b~y
            did so because the rec+~rds wnuYd I~.arm rt~ case."}.




                                                                                                  P-APP003267
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 37 of 46 PageID 4258



                                                                   ..    ~
                                                                                                    ~"
          ~~lAa'~1811 ~. ~8
          ~111~3' ~$, ~~~~
          F $~




         .t4~~oxxdiding~~,I r~~erat~ my request      t die ftrn~na~er~ take a~eps t~ pr~~x~ve

          materi ~ ~°~1at ~ to t~~ prt~,~ect that sre c~ur~ntly i~x~.. the ~ilm~a~k~rrs' poss~sic~~,:

         cus~c~dy, Qr con~'ol, ~sac~ mat     rr~~ rota the ~lmm~kers' p~sse~~x~~,         c~dy, ~r ~
         c~~rol ire fhh~ ~t~ure.




                                                                               ~~,.




                                                                                                        P-APP003268
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 38 of 46 PageID 4259




                                                                                     P-APP003269
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 39 of 46 PageID 4260




                                                                                     P-APP003270
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 40 of 46 PageID 4261




                                                                                     P-APP003271
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 41 of 46 PageID 4262




                                                                                     P-APP003272
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 42 of 46 PageID 4263




                                                                                     P-APP003273
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 43 of 46 PageID 4264




                                                                                     P-APP003274
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 44 of 46 PageID 4265




                                                                                     P-APP003275
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 45 of 46 PageID 4266




                                                                                     P-APP003276
Case 2:20-cv-00180-JLB-MRM Document 46-24 Filed 07/01/20 Page 46 of 46 PageID 4267




                                                                                     P-APP003277
